Exhibit 10.1
OFFICE LEASE
BETWEEN
CHESAPEAKE PLAZA, L.L.C.
(“LANDLORD”)
AND
PIER 1 SERVICES COMPANY
(“TENANT”)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE  
 
           
1.
  Basic Lease Information     1  
2.
  Lease Grant     2  
3.
  Term; Adjustment of Commencement Date; Early Access     3  
4.
  Rent     4  
5.
  Tenant’s Use of Premises     10  
6.
  Security Deposit     11  
7.
  Services to be Furnished by Landlord     11  
8.
  Use of Electrical Services by Tenant     14  
9.
  Repairs and Alterations     16  
10.
  Entry by Landlord     17  
11.
  Assignment and Subletting     17  
12.
  Liens     19  
13.
  Indemnity     19  
14.
  Insurance     14  
15.
  Mutual Waiver of Subrogation     20  
16.
  Casualty Damage     21  
17.
  Condemnation     22  
18.
  Events of Default     22  
19.
  Remedies     23  
20.
  Limitation of Liability     25  
21.
  No Waiver     25  
22.
  Tenant’s Right to Possession     25  
23.
  Relocation     25  
24.
  Holding Over     25  
25.
  Subordination to Mortgages; Estoppel Certificate     26  
26.
  Attorneys’ Fees     26  
27.
  Notice     26  
28.
  Reserved Rights     26  
29.
  Surrender of Premises     27  
30.
  Hazardous Materials     28  
31.
  Miscellaneous     28  

EXHIBITS AND RIDERS:

     
EXHIBIT A-1
  CHART OF RENTABLE SQUARE FOOTAGE ON EACH FLOOR AND COMMON AREAS
EXHIBIT A-2
  LEGAL DESCRIPTION OF PROPERTY
EXHIBIT B
  RULES AND REGULATIONS
EXHIBIT C
  PARKING AGREEMENT
EXHIBIT C-1
  LOCATION OF LANDLORD’S PARKING SPACES FOR FLEET
EXHIBIT D
  BILL OF SALE
EXHIBIT E
  SPECIAL EVENT AREA IN LOBBY
EXHIBIT F
  INSURANCE WAIVER
 
   
RIDER NO. 1
  OPTION TO EXTEND

-i-



--------------------------------------------------------------------------------



 



OFFICE LEASE
     This Office Lease (this “Lease”) is entered into by and between CHESAPEAKE
PLAZA, L.L.C., a Oklahoma limited liability company (“Landlord”), and PIER 1
SERVICES COMPANY, a Delaware statutory trust (“Tenant”), and shall be effective
as of the date set forth below Landlord’s signature (the “Effective Date”).
1. Basic Lease Information. The key business terms used in this Lease are
defined as follows:
     A. “Building”: The building commonly known as Pier 1 Place and located at
100 Pier 1 Place, Fort Worth, Tarrant County, Texas 76102.
     B. “Rentable Square Footage of the Building” is agreed and stipulated to be
409,977 square feet.
     C. “Premises”: The Premises are located on the mezzanine and on the 5th,
6th, 7th, 8th, 9th, 10th, 11th, 12th, 14th, 15th, 16th, 17th and 20th floors of
the Building. The “Rentable Square Footage of the Premises” is deemed to be
344,798 square feet. If the Premises include, now or hereafter, one or more
floors in their entirety, all corridors and restroom facilities located on such
full floor(s) shall be considered part of the Premises. Landlord and Tenant
stipulate and agree that the Rentable Square Footage of the Building and the
Rentable Square Footage of the Premises are correct and shall not be remeasured.
The Rentable Square Footage of each floor of the Building and the Common Areas
(as hereinafter defined) is listed on Exhibit A-1. In the event any portion of
the lobby or other Common Areas is leased or otherwise utilized by Landlord in a
fashion that materially restricts or prohibits Tenant’s use thereof, the Common
Area Allocation factor added to the Rentable Square Footage of the Premises (as
set out in Exhibit A-1), and therefore the Rentable Square Footage of the
Premises, shall be reduced accordingly. However, Landlord’s use of any portion
of the lobby or any other Common Areas for events not more than five (5) days in
duration and not more than four (4) separate such events during each calendar
year (unless a longer time period is mutually agreed upon by Landlord and
Tenant) shall not constitute a material restriction or prohibition of Tenant’s
use thereof and shall not result in a reduction of the Rentable Square Footage
of the Premises.
     D. “Base Rent”:

                                                      Annual Rate   Monthly
Period   Per Square Foot   Base Rent
 
                               
CD
  through   Lease Month 36   $ 24.00     $ 689,596.00 *
Lease Month 37
  through   ED   $ 26.00     $ 747,062.33 *

CD = Commencement Date                     ED = Expiration Date
Lease Month = A full calendar month, for example, if the Commencement Date
occurs on June 15, Lease Month 1
will be July 1 through July 31, Lease Month 2 will be August 1 through
August 31, and so on.
 

*   Tenant’s monthly Base Rent obligations will be reduced as the Rentable
Square Footage of the Premises is reduced including, without limitation,
reductions pursuant to the provisions of Article 3 of this Lease and reductions
as a result of the leasing of the lobby or other Common Areas; provided the
annual Base Rent rate for the Premises shall remain as reflected in the table
above. Further, such reductions in the Rentable Square Footage of the Premises
and Tenant’s monthly Base Rent obligations shall be memorialized in an amendment
to this Lease.

     E. “Tenant’s Pro Rata Share”: The percentage equal to the Rentable Square
Footage of the Premises divided by the Rentable Square Footage of the Building,
subject to reduction as aforesaid.
     F. “Base Year” for Operating Expenses: Lease Months 1-12.
     G. “Term”: The period of approximately 84 months starting on the
Commencement Date, subject to the provisions of Article 3. Tenant shall have the
right to renew and extend the Term as set forth in Rider No. 1 attached hereto
and made a part hereof for all purposes.
     H. “Commencement Date”: June 9, 2008.

-1-



--------------------------------------------------------------------------------



 



     I. “Business Day(s)”: Monday through Friday of each week, exclusive of New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the day
after Thanksgiving Day, Christmas Day and, at Landlord’s election, either the
day before or the day after Christmas Day (“Holidays”).
     J. “Law(s)”: All applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity, now or hereafter adopted,
including the Americans with Disabilities Act and any other law pertaining to
disabilities and architectural barriers (collectively, “ADA”), and all laws
pertaining to the environment, including the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. §9601 et seq.
(“CERCLA”), and all restrictive covenants currently existing of record and all
rules and requirements of any currently existing association or improvement
district affecting the Property.
     L. “Normal Business Hours”: 7 A.M. to 6 P.M. on Business Days and 8 A.M. to
1 P.M. on Saturdays, exclusive of Holidays.
     M. “Notice Addresses”:

         
Tenant:
  With a copy to:    
 
       
Pier 1 Services Company
  Pier 1 Services Company    
100 Pier 1 Place
  100 Pier 1 Place    
Fort Worth, Texas 76102
  Fort Worth, Texas 76102    
Attn: Director of Real Estate
  Attn: Legal Department    
Phone #: (817) 252-8488
  Phone #: (817) 252-7630    
Fax #: (817) 252-7888
  Fax #: (817) 334-0191    
 
       
Landlord:
  With a copy to:   With a copy to:
 
       
Chesapeake Plaza, L.L.C.
  Chesapeake Plaza, L.L.C.   Jackson Walker L.L.P.
6100 N. Western
  6100 N. Western   301 Commerce Street,
Oklahoma City, OK 73118
  Oklahoma City, OK 73118   Suite 2400
Attn: Director of Real Estate
  Attn: General Counsel   Fort Worth, Texas 76102
Phone#: (405) 848-8000
  Phone#: (405) 848-8000   Attn: Susan A. Halsey
Fax #: (405) 767-4903
  Fax #: (405) 879-9561   Phone #: (817) 334-7203
 
      Fax #: (817) 870-5103

     Rent (defined in Section 4.A) is payable to the order of Chesapeake Plaza,
L.L.C. by electronic transfer to Bank of Oklahoma, ABA # 103900036 for further
credit to Chesapeake Energy Corporation, Account # 814109493, Reference: Pier 1
Services Company /Pier 1 Place.
     N. “Other Defined Terms”: In addition to the terms defined above, an index
of some of the other defined terms used in the text of this Lease is set forth
below, with a cross-reference to the paragraph in this Lease in which the
definition of such term can be found:

         
Affiliate
    11.E  
Alterations
    9.C(1)
Audit Election Period
    4.G  
Cable
    9.A  
Claims
    13  
Collateral
    19.E  
Commencement Date
    3.A  
Common Areas
    2  
Comparable Buildings
    7.A  
Completion Estimate
    16.B  
Contamination
    30.C  
Costs of Reletting
    19.B  
Excess Operating Expenses
    4.B  
Expiration Date
    3.A  
Force Majeure
    31.C  
Hazardous Material
    30.C  
Landlord Parties
    13  
Landlord’s Rental Damages
    19.B  
Leasehold Improvements
    29  
Minor Alteration
    9.C(1)
Monetary Default
    18.A  
Mortgage
    25  
Operating Expenses
    4.D  
Permitted Transfer
    11.E  
Permitted Use
    5.A  
Prime Rate
    19.B  
Property
    2  
Provider
    7.C  
Rent
    4.A  
Service Failure
    7.B  
Special Installations
    29  
Taking
    17  
Tenant Parties
    13  
Tenant’s Insurance
    14.A  
Tenant’s Property
    14.A  
Tenant’s Removable Property
    29  
Time Sensitive Default
    18.B  
Transfer
    11.A  

-2-



--------------------------------------------------------------------------------



 



2. Lease Grant. Landlord leases the Premises to Tenant and Tenant leases the
Premises from Landlord, together with the right in common with others to use any
portions of the Property (defined below) that are designated by Landlord for the
common use of tenants and others, such as sidewalks, common corridors, loading
areas, Building stairs, elevators, cafeteria, workout room, vending areas
(excluding vending areas within the Premises), lobby areas and, with respect to
multi-tenant floors, restrooms and elevator foyers (the “Common Areas”).
Landlord and Tenant agree that no portion of the mezzanine is included in the
Common Areas. Tenant is hereby granted a non-exclusive license to use the Common
Areas and the two (2) NetPop rooms located on the terrace during the Term for
their intended purposes, in common with others, subject to the terms and
conditions of this Lease. “Property” means the Building and the parcel(s) of
land on which it is located as more fully described on Exhibit A-2, together
with all other buildings and improvements located thereon (specifically
excluding any improvements related to the actual exploration, recovery or
transport of minerals); and the Building garage(s) and other improvements
serving the Building, if any, and the parcel(s) of land on which they are
located; specifically excluding any and all mineral rights associated with the
Property.
3. Term; Adjustment of Commencement Date; Early Access.
     A. Term. This Lease shall govern the relationship between Landlord and
Tenant with respect to the Premises from the Commencement Date through the last
day of the Term specified in Section 1.G (the “Expiration Date”), unless
terminated early in accordance with this Lease. The Term of this Lease (as
specified in Section 1.G) shall commence on the “Commencement Date”, which shall
be the date referenced in Section 1.H. Notwithstanding any other provision of
this Lease to the contrary, if the Expiration Date would otherwise occur on a
date other than the last day of a calendar month, then the Term shall be
automatically extended to include the last day of such calendar month, which
shall become the Expiration Date.
     B. Acceptance of Premises. The Premises are accepted by Tenant in “as is”
condition and configuration. Tenant hereby agrees that the Premises are in good
order and satisfactory condition and that there are no representations or
warranties of any kind, express or implied, by Landlord regarding the Premises,
the Building or the Property.
     C. Early Reduction. Landlord and Tenant acknowledge and agree that Tenant
shall surrender to Landlord certain space comprising a portion of the Premises
pursuant to the terms of this Section 3.C:
          (1) Floors 20 and 17. On or before the later of July 8, 2008, or five
(5) days after the Commencement Date (the “20th and 17th Floor Release Date”),
Tenant shall surrender the entire twentieth (20th) and seventeenth (17th) floors
of the Building (the “20th and 17th Floor Space”) to Landlord in the condition
required pursuant to Article 29 of this Lease. In the event Tenant fails to
timely surrender the 20th and 17th Floor Space, effective as of the date
immediately following the 20th and 17th Floor Release Date and for so long as
Tenant thereafter remains in occupancy of the 20th and 17th Floor Space, Tenant
shall pay holdover rent for the 20th and 17th Floor Space in accordance with
Article 24 of this Lease. On the 20th and 17th Floor Release Date, Tenant will
execute and deliver to Landlord, for no additional consideration, a Bill of Sale
in the form attached hereto as Exhibit D conveying to Landlord the furniture
located in the 20th and 17th Floor Space and listed on the Furniture Inventory
List [as such term is defined in that certain Real Estate Purchase Agreement
dated March 25, 2008, by and between Landlord and Tenant (hereinafter, the
“Contract”)].
          (2) Floors 15 and 16. On or before November 30, 2009 (the “15th and
16th Floor Release Date”), Tenant shall surrender both the entire fifteenth
(15th) and sixteenth (16th) floors of the Building (the “15th and 16th Floor
Space”) to Landlord in the condition required pursuant to Article 29 of this
Lease. In the event Tenant fails to timely surrender the 15th and 16th Floor
Space, effective as of the date immediately following the 15th and 16th Floor
Release Date and for so long as Tenant thereafter remains in occupancy of the
15th and 16th Floor Space, Tenant shall pay holdover rent for the 15th and 16th
Floor Space in accordance with Article 24 of this Lease. On the 15th and 16th
Floor Release Date, Tenant will execute and deliver to Landlord, for no
additional consideration, a Bill of Sale in the form attached hereto as
Exhibit D conveying to Landlord the furniture located in the 15th and 16th Floor
Space and listed on the Furniture Inventory List (as such term is defined in the
Contract).

-3-



--------------------------------------------------------------------------------



 



     D. Landlord’s Right to Recapture. Landlord shall have the right to
recapture all, but not a portion of, the entire fourteenth (14th) floor of the
Building pursuant to the terms of this Section 3.D. Landlord shall have the
option to recapture and thereby terminate Tenant’s lease of the entire
fourteenth (14th) floor of the Building (the “14th Floor Space”) at any time on
or after June 30, 2013 (the “Earliest Reduction Date”), provided Landlord gives
written notice thereof to Tenant not later than June 30, 2012. Such notice must
specify the date (which cannot be prior to the Earliest Reduction Date) on which
Landlord desires the reduction to become effective (the “Actual Reduction
Date”). On the Actual Reduction Date, Tenant shall surrender the 14th Floor
Space to Landlord in the condition required pursuant to Article 29 of this
Lease. In the event Tenant fails to timely surrender the 14th Floor Space,
effective as of the date immediately following the Actual Reduction Date and for
so long as Tenant thereafter remains in occupancy of the 14th Floor Space,
Tenant shall pay holdover rent for the 14th Floor Space in accordance with
Article 24 of this Lease. Once Tenant has surrendered the 14th Floor Space to
Landlord as required hereunder (unless Tenant has exercised its right to
terminate this Lease under Section 3.E below), Landlord will credit against the
next sums due and owing by Tenant a relocation allowance in the amount of
$129,135.00 (the “Relocation Allowance”). In the event Landlord elects to
recapture the 14th Floor Space, then on the Actual Reduction Date, Tenant will
execute and deliver to Landlord a Bill of Sale in the form attached hereto as
Exhibit D conveying to Landlord, for no additional consideration, the furniture
then located in the 14th Floor Space which shall be substantially the same in
quantity and quality (subject to reasonable wear and tear) to the furniture
listed on the Furniture Inventory List (as such term is defined in the
Contract).
     E. Early Termination. Tenant, in its sole and absolute discretion, shall
have the option to terminate this Lease on June 30, 2013 (the “Termination
Date”), provided Tenant gives written notice thereof to Landlord not later than
December 31, 2012 and provided Tenant is not in default beyond any applicable
cure period under the Lease at the time of the giving of such notice nor on the
Termination Date. Additionally, Tenant’s right to terminate hereunder is
conditioned upon the payment in full by Tenant, on or before the Termination
Date, of (1) all Rent through and including the Termination Date, and (2) a cash
sum equal to $2,133,586.00 (which has been calculated based on four (4) times
the Base Rent payable for the month immediately preceding the Termination Date
assuming that on the Termination Date the Rentable Square Footage of the
Premises is 246,183 and which shall be recalculated if the Rentable Square
Footage of the Premises is different on the Termination Date) (collectively, the
“Termination Payment”). After Landlord’s receipt of the full Termination
Payment, and so long as Tenant has (i) surrendered the Premises in the condition
required under this Lease, and (ii) executed and delivered to Landlord a Bill of
Sale in the form attached hereto as Exhibit D conveying to Landlord, for no
additional consideration, the furniture then located in the 14th Floor Space and
which is substantially the same in quantity and quality (subject to reasonable
wear and tear) to the furniture listed on the Furniture Inventory List (as such
term is defined in the Contract), neither party shall have any rights,
liabilities or obligations under this Lease for the period accruing after the
Termination Date, except those which, by the provisions of this Lease, expressly
survive the termination of this Lease. Further, if Tenant terminates this Lease
pursuant to this Section 3.E, Landlord shall have no obligation to pay the
Relocation Allowance to Tenant even if Landlord had previously elected to
recapture the 14th Floor Space pursuant to Section 3.D above.
4. Rent.
     A. Payments. As consideration for this Lease, commencing on the
Commencement Date, Tenant shall pay Landlord, without any demand, setoff or
deduction (except as otherwise set forth herein), the total amount of Base Rent,
Tenant’s Pro Rata Share of Excess Operating Expenses (defined in Section 4.B)
and any and all other sums payable by Tenant under this Lease (all of which are
sometimes collectively referred to as “Rent”). The monthly Base Rent and
Tenant’s Pro Rata Share of Excess Operating Expenses shall be due and payable in
advance on the first day of each calendar month without notice or demand,
provided that the installment of Base Rent for the first full calendar month of
the Term shall be payable upon the execution of this Lease by Tenant. All other
items of Rent shall be due and payable by Tenant on or before thirty (30) days
after billing by Landlord. All payments of Rent shall be by good and sufficient
check or by other means (such as automatic debit or electronic transfer)
acceptable to Landlord. If the Term commences on a day other than the first day
of a calendar month, the monthly Base Rent for the partial month shall be
prorated on a daily basis and shall be payable (in addition to the installment
of Base Rent for the first full calendar month of the Term) upon the execution
of this Lease by Tenant. Landlord’s acceptance of less than the correct amount
of Rent shall be considered a payment on account of the earliest Rent due. No
endorsement or statement on a check or letter accompanying a check or payment
shall be

-4-



--------------------------------------------------------------------------------



 



considered an accord and satisfaction, and either party may accept such check or
payment without such acceptance being considered a waiver of any rights such
party may have under this Lease or applicable Law. Furthermore, Landlord shall
have the right to return or refuse acceptance of any payments made to Landlord’s
lockbox address after an event of default has occurred which has not been cured
during any applicable cure period. Tenant’s covenant to pay Rent is independent
of every other covenant in this Lease, except as otherwise herein provided.
     B. Excess Operating Expenses. Tenant shall pay Tenant’s Pro Rata Share of
the amount, if any, by which Operating Expenses (defined in Section 4.D) for
each Lease Year (hereinafter defined) during the Term exceed Operating Expenses
for the Base Year (the “Excess Operating Expenses”). Notwithstanding the
foregoing, Tenant’s Pro Rata Share of Controllable Expenses (defined below)
shall not increase by more than three percent (3%) over Tenant’s Pro Rata Share
of Controllable Expenses in the immediately preceding Lease Year, including the
Base Year, on a cumulative, compounded basis. However, any increases in
Controllable Expenses not recovered by Landlord due to the foregoing limitation
shall be carried forward into succeeding Lease Years during the Term (subject to
the foregoing limitation) until fully recouped by Landlord. For example, if
Controllable Expenses were $100.00 in the Base Year, then the total Controllable
Expenses that could be included in Operating Expenses in the second Lease Year
(Lease Months 13 through 24) would be $103.00, for the third Lease Year (Lease
Months 25 through 36) the amount would be $106.09, for the fourth Lease Year
(Lease Months 37 through 48) the amount would be $109.27, and so on. In the
preceding example, if Controllable Expenses in the third and fourth Lease Years
were $107.50, then Landlord could include only $106.09 in Operating Expenses in
the third Lease Year, but $108.91 (the Controllable Expenses plus the
carry-forward from the third Lease Year) in the fourth Lease Year. The term
“Controllable Expenses” means all Operating Expenses excluding the cost of
utilities (and related expenses which are reasonably intended to reduce such
costs), insurance premiums, and other expenses not within Landlord’s control
directly arising from increases to minimum wage laws or other similar
governmental requirements applicable to or imposed against owners of Comparable
Buildings. Landlord will use reasonable efforts to minimize the impact of
increases resulting from such governmental requirements. If Operating Expenses
in any Lease Year decrease below the amount of Operating Expenses for the Base
Year, Tenant’s Pro Rata Share of Operating Expenses for that Lease Year shall be
$0. In no event shall Base Rent be reduced if Operating Expenses for any Lease
Year are less than Operating Expenses for the Base Year. Within ninety (90) days
of the beginning of each Lease Year after the Base Year, Landlord shall provide
Tenant with a good faith estimate (itemized by category) of the Excess Operating
Expenses for such Lease Year during the Term. On or before the first day of each
month, Tenant shall, subject to the cap set forth above, pay to Landlord a
monthly installment equal to one-twelfth of Tenant’s Pro Rata Share of
Landlord’s estimate of the Excess Operating Expenses. If Landlord determines
that its good faith estimate of the Excess Operating Expenses was incorrect,
Landlord may provide Tenant with a revised good faith estimate (itemized by
category). After its receipt of the revised estimate, Tenant’s monthly payments
shall be based upon the revised estimate, provided such new estimate is received
within one hundred eighty (180) days of the beginning of such Lease Year. If
Landlord does not provide Tenant with an estimate of the Excess Operating
Expenses by September 1 of each Lease Year, Tenant shall continue to pay monthly
installments based on the most recent estimate(s) until Landlord provides Tenant
with the new estimate, provided such new estimate is received within one hundred
eighty (180) days of the beginning of such Lease Year. Upon delivery of the new
estimate, an adjustment shall be made for any month for which Tenant paid
monthly installments based on the same Lease Year’s prior incorrect estimate(s).
Tenant shall pay Landlord the amount of any underpayment within 30 days after
receipt of the new estimate. Any overpayment shall be credited against the next
sums due and owing by Tenant or, if no further Rent is due, refunded directly to
Tenant within 30 days of determination. The obligation of Tenant to pay for
Excess Operating Expenses and the obligations of Landlord to refund overpayments
made by Tenant as provided herein shall survive the expiration or earlier
termination of this Lease. The term “Lease Year” shall mean each successive
period of twelve (12) Lease Months.
     C. Reconciliation of Operating Expenses. Within ninety (90) days after the
end of the Base Year, Landlord shall furnish to Tenant a written statement of
the actual Operating Expenses for the Base Year. Within ninety (90) days after
the end of each subsequent Lease Year, Landlord shall furnish Tenant with a
statement of the actual Operating Expenses and Excess Operating Expenses for
such Lease Year. Such statements shall be itemized by category and shall set
forth the amount paid by Tenant toward Excess Operating Expenses and the amounts
remaining due from or overpaid by Tenant. If the most recent estimated Excess
Operating Expenses paid by Tenant for such Lease Year are more than the actual
Excess Operating Expenses for such Lease Year, Landlord shall apply

-5-



--------------------------------------------------------------------------------



 



any overpayment by Tenant against Rent due or next becoming due; provided, if
the Term expires before the determination of the overpayment, Landlord shall,
within thirty (30) days of determination, refund any overpayment to Tenant after
first deducting the amount of Rent due. If the most recent estimated Excess
Operating Expenses paid by Tenant for the prior Lease Year are less than the
actual Excess Operating Expenses for such Lease Year, Tenant shall pay Landlord,
within thirty (30) days after its receipt of the statement of Operating
Expenses, any underpayment for the prior Lease Year. Landlord agrees that, in
the event Landlord increases the level of security services provided in the
Building after the Base Year (other than in connection with requirements for
compliance with Payment Card Industry Data Security Standards, the expense of
which shall be borne by Tenant), then an amount equal to ninety-five percent
(95%) of the expenses relating to such increased level of security shall be
added to the calculation of Base Year Operating Expenses accordingly.
     D. Operating Expenses Defined. Except as excluded in Section 4.E below,
“Operating Expenses” means all costs and expenses incurred or accrued in each
Lease Year in connection with the ownership, operation, maintenance, management,
repair and protection of the Property which are directly attributable or
reasonably allocable to the Building, including Landlord’s personal property
used in connection with the Common Areas and including all costs and
expenditures relating to the following:
          (1) Operation, maintenance, repair and replacements of any part of the
Property, including the mechanical, electrical, plumbing, HVAC, vertical
transportation, fire prevention and warning and access control systems;
materials and supplies (such as light bulbs and ballasts); equipment and tools;
floor, wall and window coverings; personal property used in the Common Areas;
required or beneficial easements; and related service agreements and rental
expenses; except that if replacements of any part of the Property are properly
classified as capital in nature under generally accepted accounting principles,
the cost of such replacements shall not be included in Operating Expenses except
as provided in Section 4.D(8) below).
          (2) Administrative and management costs and fees, including
accounting, information and professional services (except for negotiations and
disputes with specific tenants not affecting other parties), provided that the
management fee shall not exceed 3.5% of gross revenues for the Property;
management office(s); and wages, salaries, benefits, reimbursable expenses and
taxes (or allocations thereof) for full and part time personnel involved in
operation, maintenance and management.
          (3) Janitorial service; window cleaning; waste disposal; gas, water
and sewer and other utility charges (including add-ons); and landscaping,
including all applicable tools and supplies.
          (4) Property, liability and other insurance coverages carried by
Landlord, including deductibles and risk retention programs and a reasonable
proportionate allocation of the cost of blanket insurance policies maintained by
Landlord and/or its Affiliates (defined below); however, to the extent the
deductibles, coverages not required by this Lease, or self-insured retention
exceed the deductibles, coverages or self-insured retention maintained by
Comparable Landlords (hereinafter defined), such excess amounts will not be
included in Operating Expenses. A “Comparable Landlord” shall mean a reasonably
prudent commercial office building landlord owning a Comparable Building.
          (5) [Intentionally Deleted]
          (6) Compliance with Laws, including license, permit and inspection
fees (but not in duplication of capital expenditures amortized as provided in
Section 4.D(8)); and all expenses and fees, including reasonable attorneys’ fees
and court or other venue of dispute resolution costs, incurred in negotiating or
contesting Tax Expenses or the validity and/or applicability of any governmental
enactments which may affect Operating Expenses; provided Landlord shall credit
against Operating Expenses any refunds received from such negotiations or
contests to the extent originally included in Operating Expenses (less
Landlord’s reasonable costs).
          (7) Building safety services, to the extent provided or contracted for
by Landlord, including, without limitation, the issuance of Building access
cards.

-6-



--------------------------------------------------------------------------------



 



          (8) Amortization of capital expenditures incurred: (a) to conform with
Laws; (b) to provide or maintain building standards (other than building
standard tenant improvements); or (c) with the intention of promoting safety
(provided such measures are being implemented in Comparable Buildings) or
reducing or controlling increases in Operating Expenses, such as lighting
retrofit and installation of energy management systems. Such expenditures shall
be amortized on a straight line basis over the useful life of the improvement or
a fifteen (15) year period, whichever is shorter.
          Goods and services purchased from Landlord’s subsidiaries and
Affiliates to provide the goods or perform the services listed above shall be
included as Operating Expenses to the extent the cost of same is generally
consistent with rates charged by unaffiliated third parties for similar goods
and services.
     E. Exclusions from Operating Expenses. Operating Expenses exclude the
following expenditures:
          (1) Leasing commissions, attorneys’ fees, advertising, and other
expenses related to leasing tenant space and constructing improvements for the
sole benefit of an individual tenant or of Landlord or its subsidiaries or
Affiliates.
          (2) Goods and services furnished to an individual tenant or occupant
of the Building which are above building standard.
          (3) Repairs, replacements and general maintenance paid by insurance
proceeds, third parties or condemnation proceeds.
          (4) Except as provided in Section 4.D(8), depreciation, amortization,
interest payments on any encumbrances on the Property and the cost of capital
improvements or additions.
          (5) Costs of installing any specialty service, such as an observatory,
broadcasting facility, luncheon club, or athletic or recreational club.
          (6) Expenses for repairs or maintenance related to the Property which
have been reimbursed to Landlord pursuant to warranties, or service contracts,
or by third parties.
          (7) Costs (other than reasonable maintenance costs) of any art work
(such as sculptures or paintings) used to decorate the Building.
          (8) Principal payments on indebtedness secured by liens against the
Property, or costs of financing, refinancing or mortgaging the Property.
          (9) Rental, gross receipts, sales and use, or other taxes, if any,
imposed upon or measured by rents, receipts or income attributable to ownership,
use, occupancy, rental, leasing, operation or possession of the Property.
          (10) Tax Expenses (defined below) paid separately pursuant to
Section 4.I.
          (11) Electrical service costs paid separately pursuant to Section 4.H.
          (12) Costs, fines, interest, penalties, legal fees or costs of
litigation incurred due to the late payment of Tax Expenses, utility bills and
other costs incurred due to Landlord’s failure to make payments when due, except
such as may be incurred as a result of Tenant’s failure to timely pay its
portion of such amounts or as a result of Landlord’s contesting such amounts in
good faith.
     F. Intentionally Deleted.
     G. Audit Rights. Within sixty (60) days after Landlord furnishes its
statement of actual Operating Expenses for any Lease Year (including the Base
Year) (the “Audit Election Period”), Tenant may, at its expense, elect to audit
Landlord’s Operating Expenses for such Lease Year only, subject to the following
conditions: (1) there is no uncured event of default under this Lease after the
expiration of any applicable cure period; (2) if a third party conducts the
audit, such audit shall be prepared by an independent certified public
accounting firm of recognized regional standing; (3) in no event shall any audit
be performed by a firm retained on a “contingency fee” basis; (4) the

-7-



--------------------------------------------------------------------------------



 



audit shall commence within thirty (30) days after Landlord makes Landlord’s
books and records available to Tenant’s auditor and shall conclude within sixty
(60) days after commencement; (5) the audit shall be conducted during Landlord’s
normal business hours at the location where Landlord maintains its books and
records; (6) Tenant and its accounting firm shall treat any audit in a
confidential manner (except as required by law or to the extent necessary to
enforce Tenant’s rights hereunder) and shall each execute Landlord’s reasonable
confidentiality agreement for Landlord’s benefit prior to commencing the audit;
and (7) the accounting firm’s audit report shall, at no charge to Landlord, be
submitted in draft form for Landlord’s review and comment before the final
approved audit report is delivered to Landlord, and Landlord shall have the
right to point out errors or make suggestions with respect to such audit report,
and any appropriate comments or clarifications by Landlord which are accepted by
Tenant’s auditor shall be incorporated into the final audit report, it being the
intention of the parties that Landlord’s right to review is intended to prevent
errors and not to unduly influence Tenant’s auditor in the preparation of the
final audit report. This paragraph shall not be construed to limit, suspend, or
abate Tenant’s obligation to pay Rent when due, including estimated Excess
Operating Expenses in accordance with Section 4.B above. Landlord shall credit
any overpayment determined by the final approved audit report against the next
Rent due and owing by Tenant or, if no further Rent is due, refund such
overpayment directly to Tenant within thirty (30) days of determination.
Likewise, Tenant shall pay Landlord any underpayment determined by the final
approved audit report within thirty (30) days of determination. If the audit
reveals that Landlord’s calculation of Operating Expenses for the Lease Year
under inspection was overstated by more than five percent (5%), then Landlord
shall pay Tenant’s actual reasonable out-of-pocket audit and inspection fees
(specifically including any reasonable travel and lodging expenses) applicable
to the review of said Lease Year statement within thirty (30) days after receipt
of Tenant’s invoice therefor. The foregoing obligations shall survive the
expiration or termination of this Lease. If Tenant does not give written notice
of its election to audit Landlord’s Operating Expenses during the Audit Election
Period, Landlord’s Operating Expenses for the applicable Lease Year shall be
deemed approved for all purposes, and Tenant shall have no further right to
review or contest the same. The right to audit granted hereunder is personal to
the initial Tenant named in this Lease and to any assignee under a Permitted
Transfer (defined below) and shall not be available to any subtenant under a
sublease of the Premises.
     H. Electrical Costs. In addition to the Excess Operating Expenses, and as a
separate obligation, Tenant shall pay Landlord Tenant’s Pro Rata Share of the
following costs incurred by Landlord (provided that such costs shall be the
actual costs incurred by Landlord with no mark-up for profit by Landlord):
(1) electrical services used in the operation, maintenance and use of the
Property (but not including costs which are payable by tenants or occupants in
the Building as Hourly HVAC Charges (defined below) or applicable to separately
metered portions of their premises); (2) sales, use, excise and other taxes
assessed by governmental authorities on electrical services supplied to the
Property; and (3) other directly related expenses which are reasonably intended
to reduce such costs and which are not otherwise included in Operating Expenses.
Tenant shall, with each monthly payment of Base Rent, pay Landlord’s estimate of
Tenant’s Pro Rata Share of such electrical service costs in the same manner as
provided for Operating Expenses in Sections 4.B and C. Tenant shall have the
same rights to be provided reasonable substantiating evidence of and to audit
Landlord’s determination of Tenant’s Pro Rata Share of such electrical service
costs as are given Tenant with respect to Operating Expenses. Tenant shall be
entitled to Tenant’s Pro Rata Share of any refunds and rebates Landlord receives
from the electricity provider which are applicable to the Property, and Tenant
shall not bear any expense for any costs or penalties incurred by Landlord for
late payments of same to the provider so long as such late payment is not the
result of Tenant’s failure to timely pay its portion of such amounts.
     I. Tax Expenses. In addition to the Excess Operating Expenses, and as a
separate obligation, Tenant shall pay Tenant’s Pro Rata Share of the amount, if
any, by which Tax Expenses (hereinafter defined) for each calendar year during
the Term exceed Tax Expenses for the Tax Base Year (the “Excess Tax Expenses”).
“Tax Expenses” are defined as the following costs incurred by Landlord: real
estate taxes, assessments, excises, fees, levies, charges and other taxes of
every kind and nature whatsoever, general and special, extraordinary and
ordinary, foreseen and unforeseen, including interest on installment payments
for other than ad valorem real property taxes, which may be levied or assessed
against or arise in connection with ownership, use, occupancy, rental, leasing,
operation or possession of the Property. Tax Expenses shall include, without
limitation: (i) any tax on the rent or other revenue from the Property, or any
portion thereof, or as against the business of owning or leasing the Property,
or any portion thereof, including any business, franchise, gross margins, or
similar tax payable by Landlord which is attributable to rent or other revenue
derived

-8-



--------------------------------------------------------------------------------



 



from the Property, (ii) any assessment, tax, fee, levy, or charge allocable to
or measured by the area of the Premises or the Rent payable hereunder,
(iii) personal property taxes for property that is owned by Landlord and used in
connection with the operation, maintenance and repair of the Property, and
(iv) any assessment, tax, fee, levy or charge substituted, in whole or in part,
for a tax previously in existence, or assessed in lieu of a tax increase. Tax
Expenses shall not include (a) Landlord’s estate, excise or income taxes (except
for the rent, gross margins and similar taxes attributable to rent or other
revenue derived from the Property described above), or (b) penalties and
interest on Tax Expenses except such as may be incurred as a result of Tenant’s
failure to timely pay its portion of such Tax Expenses or as a result of
Landlord’s contesting such amounts in good faith. Tenant shall pay Tenant’s Pro
Rata Share of such Excess Tax Expenses on or before the later of December 1 of
each year or thirty (30) days after notice from Landlord specifying the amount
due. Landlord shall, within five (5) days after receipt of written request from
Tenant, deliver to Tenant a copy of the relevant tax statements upon which the
calculation of Tenant’s Pro Rata Share of Excess Tax Expenses is based. The term
“Tax Base Year” shall mean actual Tax Expenses for calendar year 2008 determined
as if Landlord had owned the Property for the entire calendar year. For purposes
of this Lease, Tax Expenses shall not be reduced by any program grants paid
under the EDA (hereinafter defined). Tenant agrees that, as between Tenant and
Landlord, Landlord has the sole right to contest taxes levied against the
Building and the Property (other than taxes levied directly against Tenant’s
personal property within the Premises). Landlord shall use commercially
reasonable efforts to control increases in property taxes by protesting tax
appraisals of the Property; provided, however, that if Landlord determines in
its commercially reasonable opinion, that such protest would have adverse
consequences, Landlord may elect not to pursue to protest. Notwithstanding the
foregoing, Landlord agrees to protest the 2009 tax appraisal if it exceeds the
2008 appraisal by more than ten percent (10%). Landlord shall, within five
(5) days after receipt of written request from Tenant, supply Tenant with a copy
of the tax assessment and/or tax appraisal on the Property and other relevant
non-proprietary written information obtained in connection with an assessment
and/or appraisal. Landlord will inform Tenant of Landlord’s plan and process
with respect to contesting or protesting taxes, levies or the appraised value of
the Property. In addition, upon written request by Tenant, Landlord will invite
a representative of Tenant to attend a strategic planning meeting at Tenant’s
sole cost and expense with Landlord’s property tax personnel regarding the
taxes, levies and appraised value of the Property. Such meeting will be held at
least five (5) days prior to the deadline for contesting or protesting taxes, in
a location to be selected by Landlord.
     J. Program Grants. Notwithstanding anything to the contrary contained in
Section 4.I above, the parties (i) acknowledge that Tenant is a party to an
Economic Development Program Agreement with the City of Fort Worth, Texas
(“City”) dated October 14, 2002 (as amended on April 26, 2005, collectively, the
“EDA”), and (ii) agree that the following terms shall govern the benefits
received by Tenant thereunder:
          (1) Throughout the Term and any extensions thereof, Tenant shall be
the sole administrator of the rights and obligations under the EDA. On the
Commencement Date, Landlord and Tenant shall execute an agreement whereby Tenant
assigns, and Landlord assumes, an undivided interest in the obligations under
the EDA, including the obligations to comply with the commitments set forth in
Sections 5.2 and 5.3 of the EDA (the “Partial Assignment”). Immediately upon
expiration or earlier termination of this Lease, Tenant shall assign to Landlord
all of Tenant’s rights and obligations under the EDA to the extent such rights
are assignable and without any representation, covenant or warranty with respect
to the enforceability of such assignment or the rights and obligations under the
EDA.
          (2) Landlord agrees to pay prior to delinquency all real property
taxes described in the EDA.
          (3) During the Term and any extensions thereof, Tenant shall make
application to the City each year for all of the program grants allowed under
the EDA. Landlord agrees to deliver to Tenant prior to January 15 of each
calendar year all information Tenant reasonably requests in order to prepare
such application for the preceding calendar year. Landlord, at no cost to
Tenant, shall have the right to approve the application prior to submission to
the City, but such approval shall not be unreasonably withheld, conditioned or
delayed. After the expiration or earlier termination of this Lease, Landlord
shall make application to the City for all of the program grants allowed under
the EDA. Tenant agrees to deliver to Landlord prior to January 15 of the
following calendar year all information Landlord reasonably requests in order to
prepare such application for the calendar year immediately preceding the
expiration or termination of this Lease. Tenant, at no cost to Landlord,

-9-



--------------------------------------------------------------------------------



 



shall have the right to approve the application prior to submission to the City,
but such approval shall not be unreasonably withheld, conditioned or delayed.
Each application shall contain specific allocations of the portions of the
program grant payments attributable to (i) taxes paid on Tenant’s personal
property, (ii) taxes paid on Landlord’s personal property, and (iii) real
property taxes paid on the Property.
          (4) Landlord shall retain any and all of the program grants it
receives from the City attributable to taxes paid on Landlord’s personal
property. Landlord agrees to pay the program grant payments which are
attributable to taxes paid on Tenant’s personal property to Tenant within ten
(10) Business Days after receipt from the City. If Landlord fails to reimburse
Tenant for such amounts within such ten (10) Business Day period, Tenant shall
thereafter be entitled to deduct such amounts from the next sum(s) due by Tenant
under this Lease.
          (5) Pursuant to the terms of the Partial Assignment, Tenant agrees to
instruct the City to deliver the program grants payable under the EDA to an
account designated by Landlord. Landlord agrees to deliver to Tenant within ten
(10) Business Days after receipt from the City (if ever) a sum equal to Tenant’s
Pro Rata Share (as same may fluctuate from time to time) multiplied by the total
amount of the program grants Landlord receives from the City attributable to
real property taxes paid by Landlord on the Property during the preceding
calendar year. If Landlord fails to reimburse Tenant for such amounts within
such ten (10) Business Day period, Tenant shall thereafter be entitled to deduct
such amounts from the next sum(s) due by Tenant under this Lease. The program
grant payments applicable to real property taxes for calendar year 2008 shall be
prorated on a per diem basis, with Tenant being entitled to the portion of such
payments relating to the period from January 1, 2008 through the day before the
Commencement Date and Landlord being entitled to the portion of such payments
relating to the period from the Commencement Date through December 31, 2008,
less Tenant’s Pro Rata Share as set forth above.
5. Tenant’s Use of Premises.
     A. Permitted Uses. The Premises shall be used only for general office use
(the “Permitted Use”) and for no other use whatsoever. Tenant shall not use or
permit the use of the Premises for any purpose which is illegal, creates
obnoxious odors (including tobacco smoke), noises or vibrations, is dangerous to
persons or property, or which, in Landlord’s reasonable opinion, unreasonably
disturbs any other tenants of the Building or interferes with the operation or
maintenance of the Property or any work by Landlord or its contractors in the
Premises. Except as provided below, the following uses are expressly prohibited
in the Premises: schools, government offices or agencies; personnel agencies;
collection agencies; credit unions; data processing, telemarketing or
reservation centers; medical treatment and health care; radio, television or
other telecommunications broadcasting; restaurants and other retail; customer
service offices of a public utility company; or any other purpose which would,
in Landlord’s reasonable opinion, impair the reputation or quality of the
Building, overburden any of the Building systems, Common Areas or parking
facilities (including any use which would create a population density in the
Premises which is in excess of the density which is standard for the Building),
impair Landlord’s efforts to lease space or otherwise interfere with the
operation of the Property. Notwithstanding the foregoing, the following
ancillary uses are permitted in the Premises only so long as they do not, in the
aggregate, occupy more than 20% of the Rentable Square Footage of the Premises:
(1) the following services provided by Tenant exclusively to its employees:
schools, training and other educational services; credit unions; flu shots;
sample sales; and similar employee services; (2) the following services directly
and exclusively supporting Tenant’s business: telemarketing; reservations;
storage; data processing; debt collection; and similar support services. The
rights set forth in the preceding sentence allowing certain ancillary uses are
personal to the specific party originally identified as the “Tenant” under this
Lease and under any Permitted Transfer and may not be transferred, shared or
assigned in whole or in part to any assignee, subtenant or other tenant in the
Building. Except with respect to any space located on the first floor, the
terrace floor or the 20th floor of the Building, Landlord shall require that the
Building be used only for the Permitted Use and the ancillary uses permitted
above. Landlord shall not use or permit the use of the Building for any purpose
which is illegal, creates noises or vibrations, is dangerous to persons or
property, or which, in Landlord’s reasonable opinion, unreasonably disturbs any
other tenants of the Building or interferes with the operation or maintenance of
the Property. No tobacco smoke shall be permitted in any portion of the terrace
or first floor lobby of the Building. Landlord also agrees, provided Tenant is
not in default beyond any applicable cure period, not to lease any portion of
the Building to a retailer whose primary business is the sale of home
furnishings.

-10-



--------------------------------------------------------------------------------



 



     B. Compliance with Laws. Tenant shall comply with all Laws regarding the
use, condition, configuration and occupancy of the Premises and the use of the
Common Areas. Tenant, within ten (10) days after receipt, shall provide Landlord
with copies of any notices Tenant receives regarding a violation or alleged or
potential violation of any Laws affecting the Premises. Tenant shall comply with
the rules and regulations of the Building attached as Exhibit B and such other
reasonable rules and regulations (or modifications thereto) adopted by Landlord
from time to time; provided that in the event there is a conflict between the
rules and regulations and this Lease, the terms of this Lease shall govern.
Landlord shall enforce the rules and regulations for the Building in a
reasonably nondiscriminatory manner. Tenant shall also cause its agents,
contractors, subcontractors, employees, customers, and subtenants to comply with
all such rules and regulations.
     C. Tenant’s Security Responsibilities. Tenant shall (1) lock the doors to
the Premises and take other reasonable steps to secure the Premises and the
personal property of all Tenant Parties (defined in Article 13) and any of
Tenant’s transferees, contractors or licensees in the Common Areas and parking
facilities of the Building and Property, from unlawful intrusion, theft, fire
and other hazards; (2) keep and maintain in good working order all security and
safety devices installed in the Premises by or for the exclusive benefit of
Tenant (such as locks, smoke detectors and burglar alarms); and (3) cooperate
with Landlord and other tenants in the Building on Building safety matters.
Tenant acknowledges that any security or safety measures employed by Landlord
are for the protection of Landlord’s own interests; that Landlord is not a
guarantor of the security or safety of the Tenant Parties or their property; and
that such security and safety matters are the responsibility of Tenant and the
local law enforcement authorities. Landlord acknowledges that the data center
located on the 8th floor of the Building and the telecom closets on each floor
of the Premises are “Secured Areas”. Landlord shall not have access to such
Secured Areas except (i) in the event of an emergency, in which case, Landlord
may use whatever means necessary to access such Secured Areas, at no expense to
Landlord, and (ii) in the event of a Landlord or Mortgagee inspection, in which
case Landlord shall provide 24 hours prior written notice to Tenant of the date
and time of such inspection. Landlord agrees that (a) such inspections shall not
take place more than four (4) times in any calendar year and (b) an agent or
employee of Tenant will accompany Landlord and or its Mortgagee during any such
inspections of the Secured Areas. Landlord shall not be required to provide
janitorial or other services to the Secured Areas which services require
Landlord’s employees or agents to have access to such Secured Areas.
6. Security Deposit. Intentionally Deleted.
7. Services Furnished by Landlord.
     A. Standard Services. Subject to the provisions of this Lease, Landlord
agrees to furnish (or cause a third party provider to furnish) the following
services to Tenant during the Term:
          (1) Water (at the normal temperature of the water supply to the
Building) for use in the lavatories, toilets and kitchens on each floor on which
the Premises are located.
          (2) Heat and air conditioning in season during Normal Business Hours,
at such temperatures and in such amounts as required by governmental authority
or as supplied in Comparable Buildings. Tenant, upon such notice as is
reasonably required by Landlord (but not more than twenty-four (24) hours
notice), and subject to the capacity of the Building systems, may request HVAC
service during hours other than Normal Business Hours. Tenant shall pay Landlord
for such additional service at a rate equal to $50.00 per operating hour per
floor (the “Hourly HVAC Charge”). Beginning on the first anniversary of the
Commencement Date, Landlord shall have the right, upon thirty (30) days prior
written notice to Tenant, to adjust the Hourly HVAC Charge from time to time,
but not more than once per calendar year, based proportionately upon increases
in HVAC costs, which costs include utilities, taxes, surcharges, labor,
equipment, maintenance and repair to the extent (and only to the extent)
Landlord’s actual, out-of-pocket expenses in providing such services increase
following the Commencement Date, and any notice of increase in cost shall
contain a detailed summary of the basis for the cost increase and a comparison
to 2008 costs. No adjustments to the Hourly HVAC Charge shall cause same to
exceed the rates charged for such services in Comparable Buildings.
Notwithstanding the foregoing, Tenant shall, at its sole cost and expense,
install and maintain a submeter for the portion of the Premises located on the
7th and 8th floors of the Building and pay to Landlord the actual cost of the
HVAC service on such floors pursuant to Section 8.C. Tenant may require HVAC
Service during hours other than Normal Business Hours for such submetered floors
and shall not be charged an Hourly HVAC Charge for such additional service
provided to such submetered floors.

-11-



--------------------------------------------------------------------------------



 



          (3) Maintenance and repair of the Property as described in
Section 9.B.
          (4) Janitorial service five days per week (excluding Holidays),
similar to the service provided in Comparable Buildings (hereinafter defined).
If Tenant’s use of the Premises, floor covering or other improvements requires
special services in excess of the standard services for the Building, Tenant
shall pay the additional cost attributable to the special services.
Notwithstanding the foregoing, Tenant will contract separately for janitorial
services in the Secured Areas using contractors approved by Landlord, which
approval shall not be unreasonably withheld. Sealco, the contractor employed by
Tenant on the Commencement Date to provide janitorial services to the Secured
Areas, has been approved by Landlord.
          (5) Passenger elevator service to the floors on which the Premises are
located for ingress to and egress from the Premises and freight elevator service
in common with other Building occupants, subject to periodic elevator repair and
maintenance, events of Force Majeure, casualty, governmental regulation and
Landlord’s reasonable policies and procedures for use of the elevator(s) in the
Building.
          (6) Exterior window washing at such intervals as determined by
Landlord, but not less frequently than twice each calendar year.
          (7) Maintain and manage the current level of security for the Building
and the Parking Facilities (as such term is defined in Exhibit C attached
hereto) as an Operating Expense including without limitation, a multi-function
card-key building access system to the Premises and Parking Facilities and
throughout the Building (including the stairwells). Landlord shall provide such
security requirements in the Building as necessary for Tenant to comply with
Payment Card Industry Data Security Standards; provided however, to the extent
the costs related to compliance with such standards exceeds the security costs
paid for such compliance in the Base Year, all of such excess costs shall be
paid by Tenant to Landlord within thirty (30) days after notice from Landlord.
Landlord agrees to maintain restricted access to the NetPop rooms and all
telecom rooms that are not located in the Premises. Landlord also agrees to
provide “add/change/delete” services with respect to Tenant’s employee’s
card-keys within one (1) Business Day after receipt of the necessary
instructions from Tenant.
          (8) Electricity to the Premises for general office use, in accordance
with and subject to the terms and conditions in Article 8.
          (9) Access to the Premises and the Parking Facilities 24 hours a day,
365 days a year (subject to the provisions of this Lease with respect to
casualty and condemnation); provided, however, during periods after Normal
Business Hours, Landlord may establish reasonable rules and regulations in
connection with such access.
          (10) Extermination service at such intervals as reasonably determined
by Landlord.
          (11) A cafeteria or other similar food service provider offering food
for purchase on the terrace level of the Building, substantially similar or
better in Landlord’s reasonable judgment to the food services currently being
provided in the Building by Sodexho; provided, however, Landlord shall not be
required to continue such cafeteria or food service unless there are at least
640 occupants in the Building.
          (12) Maintain the current loading dock and related service areas.
          (13) Although Landlord will not provide wireless network services for
the Building, Landlord agrees not to remove the existing WiFi infrastructure in
the Premises or modify such infrastructure in any way which would adversely
impact Tenant’s ability to use such wireless services.
          (14) Landlord acknowledges that the following specialized equipment
and systems are critical to Tenant’s data center operations and the operation of
the NetPop rooms located on the terrace level of the Building (collectively,
“Tenant’s Critical Operations”): water-cooled electric water chillers, roof
mounted cooling tower, the emergency generator, chilled water pumps, condenser
water pumps, automatic transfer switch, manual transfer switch and the Building
automation system and the related electrical and water supply systems
(collectively, “Critical Systems and Equipment”). Tenant represents and warrants
to Landlord that the Critical Systems and Equipment were initially installed in
the Building by Tenant and are being transferred to

-12-



--------------------------------------------------------------------------------



 



Landlord on the Commencement Date in good working order and condition. From and
after the date of installation, Tenant has performed all scheduled maintenance
and testing of the Critical Systems and Equipment at the manufacturers’
recommended levels and intervals and has provided Landlord with copies of such
maintenance and testing records and logs. Landlord shall not make any
alterations, modifications or improvements to the Critical Systems and Equipment
if such alterations, modifications or improvements would adversely affect
Tenant’s Critical Operations. Landlord shall perform all scheduled maintenance
and testing of the Critical Systems and Equipment at the manufacturers’
recommended levels and intervals and shall provide Tenant with copies of such
maintenance and testing records and logs. Notwithstanding Landlord’s obligation
to perform such maintenance, testing and repairs to Critical Systems and
Equipment and notwithstanding anything to the contrary in Section 7.B, Landlord
shall not intentionally interrupt or reduce any electrical or water services at
the Building or perform any maintenance, testing or repairs to the Critical
Systems and Equipment without first obtaining Tenant’s approval as to the time,
duration and scope of any such activity, such approval not to be unreasonably
withheld.
     The services described in subsections (1) through (13) above shall be
subject to reasonable changes by Landlord so long as such services are
comparable to those provided in Comparable Buildings during the Term (and any
renewals or extensions thereof). “Comparable Buildings” shall mean other
comparable first-class office buildings in the downtown Fort Worth, Texas area,
taking into account age, size, location and other relevant operating factors.
     B. Service Interruptions. For purposes of this Lease, a “Service Failure”
shall mean any interruption, suspension or termination of services being
provided to Tenant by Landlord or by third-party providers, whether engaged by
Tenant or pursuant to arrangements by such providers with Landlord, which are
due to (1) the application of Laws; (2) the failure, interruption or
malfunctioning of any electrical or mechanical equipment, utility or other
service to the Building or Property; (3) the performance of repairs,
maintenance, improvements or alterations; or (4) the occurrence of any other
event or cause whether or not within the reasonable control of Landlord.
Landlord shall provide Tenant no less than three (3) Business Days’ prior
written notice of any upcoming Service Failure of which Landlord has control or
actual advance knowledge or notice, except in the event of a real or apparent
emergency; and Landlord shall use commercially reasonably efforts to minimize
any disruption to Tenant’s use and occupancy of the Premises due thereto. Except
as otherwise provided in this Lease, no Service Failure shall render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, or relieve Tenant from the obligation to fulfill any covenant
or agreement. Any provision herein to the contrary notwithstanding, if a Service
Failure relating to an interruption or termination of an Essential Building
Service (“Essential Service Failure”) continues for a period of three (3)
consecutive Business Days after Landlord’s receipt of Tenant’s written notice of
the Service Failure, Tenant shall have the following rights and remedies:
     (i) Effective on the fourth (4th) consecutive Business Day after such
Essential Service Failure, Tenant shall be entitled to an equitable abatement of
Rent commensurate to that portion of the Premises not being reasonably usable by
Tenant for the Permitted Use (unless the Essential Service Failure is caused by
a fire or other casualty, in which event Section 16 controls) calculated on a
per square foot basis and ending at the time the Premises or such applicable
portion are again suitable for use by Tenant for its Permitted Use.
     (ii) If such Essential Service Failure results in the Premises or any
material portion thereof not being reasonably usable by Tenant for the Permitted
Use (“Untenantable”), and is not cured within fifteen (15) days (“First Cure
Period”) after Landlord’s receipt of Tenant’s written notice of the Essential
Service Failure (or within such longer period of time as is reasonably necessary
to cure such Essential Service Failure if it cannot be cured within the First
Cure Period, and Landlord has commenced and is diligently and continuously
pursuing such cure within the First Cure Period but in no event to exceed thirty
(30) days after Landlord’s receipt of Tenant’s written notice of the Essential
Service Failure), then Tenant, at its option, shall have the right to cure such
Essential Service Failure, if curable by Tenant without voiding any applicable
warranties pertaining to Building systems or components, provided such cure is
effectuated in the manner of a prudent commercial landlord (which includes
giving at least 24 hours written notice prior to entering the space of another
tenant if necessary to perform the cure), and in accordance with the provisions
hereof. In the event Tenant proposes to undertake to correct or cure such
Essential Service Failure, Tenant shall submit to Landlord a description of the
steps Tenant intends to take, in the manner of a prudent commercial landlord, to
correct or cure the Essential Service Failure (the “Self Help Notice”). Unless
Landlord commences the curative action specified in Tenant’s Self Help Notice

-13-



--------------------------------------------------------------------------------



 



within two (2) Business Days after Landlord’s receipt thereof and diligently
thereafter prosecutes cure of the Service Failure but in no event to exceed an
additional thirty (30) days after such 2 Business Day period, Tenant may (after
Landlord’s failure to commence within the 2 Business Day period, diligently
pursue to completion, or complete within such additional 30 day period, as
applicable) proceed with the cure of the Essential Service Failure in the manner
specified in the Self Help Notice. If Tenant so effectuates a cure of the
Essential Service Failure and restores the Premises to tenantable condition
thereby, then Landlord shall reimburse Tenant for Tenant’s reasonable
out-of-pocket costs incurred in connection with such cure. If Landlord fails to
reimburse Tenant for such reasonable costs within thirty (30) days after receipt
of written notice thereof, Tenant shall thereafter be entitled to deduct such
reasonable sums from the Base Rent payable by Tenant under this Lease and due
for the month or months following the month in which the said sums were so
expended by Tenant; provided however, if such sums exceed twenty percent (20%)
of the monthly installment of Base Rent, Tenant shall deduct such excess from
the next monthly installment(s) of Base Rent (not to exceed twenty percent (20%)
thereof) until fully reimbursed. In addition, Tenant’s right to self-help under
this Section 7.B is personal to the party named as Tenant herein, and shall
terminate upon assignment of this Lease (except pursuant to a Permitted
Transfer) or subletting of more than twenty percent (20%) of the Premises.
Tenant shall Indemnify and Defend the Landlord Parties and other tenants and
occupants of the Building from and against all Claims in connection with or
arising out of Tenant’s cure of or attempt to cure any Essential Service
Failure.
     (iii) If such Essential Service Failure results in the Premises or any
material portion thereof being Untenantable, and is not cured within sixty
(60) days (“Second Cure Period”) after Landlord’s receipt of Tenant’s written
notice of such Essential Service Failure (or within such longer period of time
as is reasonably necessary to cure such Essential Service Failure if it cannot
be cured within the Second Cure Period, and Landlord has commenced and is
diligently and continuously pursuing such cure within the Second Cure Period but
in no event to exceed one hundred twenty (120) days after Landlord’s receipt of
Tenant’s written notice of the Essential Service Failure), then Tenant, at its
option, may terminate this Lease and all of its obligations for the remaining
balance of the Term, and any renewals or extensions thereof, whichever shall be
applicable, and the parties hereto shall be relieved of all liabilities and
obligations hereunder (other than those which expressly survive termination) as
of the date of Tenant’s written notice of termination pursuant to this
Section 7.B. Notwithstanding the foregoing, if the Essential Service Failure is
caused by the gross negligence or intentional misconduct of a Tenant Party,
Tenant shall not be entitled to the termination rights expressed in this
Section 7.B, and if the Service Failure is caused by a fire or other casualty,
Section 16 of this Lease controls. As used herein, “Essential Building Services”
shall mean ventilation, heating and air conditioning, passenger elevator
service, access to the Building, water (including chilled water supply), sewer
service, and electricity. Landlord shall exercise commercially reasonable
efforts to remove the cause of such Essential Service Failure and restore
reasonable access to the Premises and/or the Building, utility and/or service as
soon as possible to the levels existing prior to such Essential Service Failure.
     C. Third Party Services. If Tenant desires any service which Landlord has
not specifically agreed to provide in this Lease, such as private security
systems or telecommunications services serving the Premises, Tenant shall
procure such service directly from a reputable third party service provider
(“Provider”) for Tenant’s own account. Tenant shall require each Provider to
comply with the Building’s rules and regulations, all Laws, and Landlord’s
reasonable policies and practices for the Building. Tenant acknowledges
Landlord’s current policy that requires all Providers utilizing any area of the
Property outside the Premises to be approved by Landlord and to enter into a
written agreement reasonably acceptable to Landlord prior to gaining access to,
or making any installations in or through, such area. Accordingly, Tenant shall
give Landlord written notice sufficient for such purposes.
8. Use of Electrical Services by Tenant.
     A. Landlord’s Electrical Service. Subject to the terms of this Lease,
Landlord shall furnish building standard electrical service to the Premises
sufficient for (i) low voltage capacity (120/128) volts) for up to 5.0 watts per
Rentable Square Foot to operate machines of low voltage electrical consumption,
such as typewriters, calculators, photocopiers, telecommunication equipment,
desktop and stand alone and network computers and word processors, and (ii) high
voltage capacity (277/480 volts) for up to 4.0 watts per Rentable Square Foot to
operate fluorescent lighting and equipment of high voltage electrical
consumption (“Electrical Capacity”). Upon Landlord’s reasonable belief that
Tenant’s consumption exceeds Electrical Capacity, Landlord may,

-14-



--------------------------------------------------------------------------------



 



from time to time (but not more frequently than once per calendar year),
calculate Tenant’s actual electrical consumption in the Premises (on floors
other than those which are submetered) by a survey conducted by a reputable
consultant selected by Landlord, all at Tenant’s reasonable expense, but such
expense shall only be charged to Tenant if the survey determines that Tenant’s
electrical consumption is above Electrical Capacity. The cost of any electrical
consumption used by equipment designed to operate 24 hours a day/7 days a week,
supplemental cooling units, or any other equipment located on floors which are
not submetered, which exceeds Electrical Capacity shall be paid by Tenant in
accordance with Section 8.D. If an audit performed by Tenant pursuant to
Section 4.H reveals that the electrical consumption of another tenant or
occupant in the Building exceeds Electrical Capacity and the premises of such
other tenant or occupant is not then separately metered, Landlord will, at
Landlord’s option, install an electrical consumption submeter in such other
tenant’s or occupant’s premises or equitably allocate such excess electrical
expense to such other tenant or occupant. The furnishing of electrical services
to the Premises shall be subject to the rules, regulations and practices of the
supplier of such electricity and of any municipal or other governmental
authority regulating the business of providing electrical utility service.
Landlord shall not be liable or responsible to Tenant for any loss, damage or
expense which Tenant may sustain or incur if either the quantity or character of
the electrical service is changed or is no longer available or no longer
suitable for Tenant’s requirements, subject to Tenant’s rights and Landlord’s
obligations pursuant to Article 7.
     B. Selection of Electrical Service Provider. Landlord shall have and retain
the sole right to select the provider of electrical services to the Building
and/or the Property provided that Landlord shall use commercially reasonable
efforts to obtain services and rates competitive with those services and rates
obtained by landlords for Comparable Buildings whose contracts were negotiated
during the same periods of time and with providers of comparable quality. To the
fullest extent permitted by Law, Landlord shall have the continuing right to
change such utility provider. All charges and expenses incurred by Landlord due
to any such changes in electrical services, including maintenance, repairs,
installation and related expenses which are reasonably intended to reduce such
costs, shall be included in the electrical services costs referenced in
Section 4.H, unless paid directly by Tenant.
     C. Submetering. Landlord shall have the continuing right, upon 30 days
written notice, to install an electrical consumption submeter for the Premises
at Tenant’s expense, but such installation shall only occur if Landlord has a
reasonable belief (based upon a survey performed pursuant to Section 8.A) that
Tenant’s electrical consumption has increased by more than ten percent (10%)
over Tenant’s electrical consumption during the Base Year. If submetering is
installed for the Premises, as allowed herein, Landlord may charge for Tenant’s
actual electrical consumption monthly in arrears for the kilowatt hours used, a
rate per kilowatt hour equal to that charged to Landlord by the provider of
electrical service to the Building during the same period of time along with any
other out-of-pocket related costs paid by Landlord for such electrical
consumption (but not to the extent such other out of pocket related costs are
included in Operating Expenses or in the costs payable by Tenant under
Section 4.H), except as to electricity directly purchased by Tenant from third
party providers after obtaining Landlord’s consent to the same (such consent not
to be unreasonably withheld). In the event Landlord is unable to determine the
exact kilowatt hourly charge during the period of time, Landlord shall use the
average kilowatt hourly charge to the Building for the first billing cycle
ending after the period of time in question. Even if the Premises are
submetered, Tenant shall remain obligated to pay Tenant’s Pro Rata Share of the
cost of electrical services as provided in Section 4.H, except that Tenant shall
be entitled to a credit against electrical services costs equal to that portion
of the amounts actually paid by Tenant separately and directly to Landlord which
are attributable to building standard electrical services submetered to the
Premises.
     D. Excess Electrical Service. Except for submetered floors, Tenant’s use of
electrical service shall not exceed, in voltage, rated capacity, use beyond
Normal Business Hours or overall load, Electrical Capacity for the Premises. If
Tenant requests permission to consume excess electrical service, Landlord may
condition consent upon conditions that Landlord reasonably elects (including the
installation of utility service upgrades, meters, submeters, air handlers or
cooling units). The costs of any approved additional consumption (to the extent
permitted by Law), installation and maintenance shall be paid by Tenant.

-15-



--------------------------------------------------------------------------------



 



9. Repairs and Alterations.
     A. Tenant’s Repair Obligations. Tenant shall keep the Premises in good
condition and repair, ordinary wear and tear excepted, except as provided in
Section 9.B below. Tenant’s repair obligations include, without limitation,
repairs to: (1) floor covering and/or raised flooring; (2) interior partitions;
(3) doors; (4) the interior side of demising walls; (5) electronic, phone and
data cabling and related equipment (collectively, “Cable”) that is installed by
or for the exclusive use of Tenant whether located in the Premises or in other
portions of the Building; (6) supplemental air conditioning units, private
showers and kitchens, including hot water heaters, plumbing, dishwashers, ice
machines and similar facilities serving Tenant exclusively; (7) phone rooms used
exclusively by Tenant; and (8) Alterations (defined below) performed by
contractors retained by Tenant, including related HVAC balancing. Prior to
performing any such repair obligation, Tenant shall give written notice to
Landlord describing the necessary maintenance or repair. Upon receipt of such
notice, Landlord may elect either (a) to perform any of the maintenance or
repair obligations specified in such notice (provided Landlord’s charge for such
work is competitive with the fees charged for comparable work by contractors
performing work in the Fort Worth, Texas area who are similarly experienced in
comparable work), or (b) require that Tenant perform such obligations by using
contractors approved by Landlord, which approval shall not be unreasonably
withheld. Notwithstanding the foregoing, if the maintenance or repair will cost
less than $25,000, Tenant may perform such obligations pursuant to (b) above.
All work shall be performed at Tenant’s expense in accordance with the rules and
procedures described in Section 9.C below. If Tenant fails to commence and
complete any repairs to the Premises for more than fifteen (15) days after
notice from Landlord (although notice shall not be required if there is an
emergency) or such longer period of time as may be reasonably necessary provided
Tenant diligently pursues such repairs to completion, Landlord may, in addition
to any other remedy available to Landlord, make the repairs, and Tenant shall
pay to Landlord the reasonable cost of the repairs within thirty (30) days after
receipt of an invoice, together with an administrative charge in an amount equal
to ten percent (10%) of the cost of the repairs.
     B. Landlord’s Repair Obligations. Landlord shall keep and maintain in good
repair and working order and make repairs to and perform maintenance upon:
(1) structural elements of the Building; (2) standard mechanical (including
HVAC), electrical, plumbing and fire/life safety, building automation and
security systems serving the Building generally [including without limitation,
the Critical Systems and Equipment (defined in Section 7.A(14))]; (3) Common
Areas; (4) the roof of the Building; (5) exterior windows of the Building; and
(6) elevators serving the Building. Landlord shall have no obligation to repair
or perform maintenance on any of Tenant’s furnishings, trade fixtures, equipment
and inventory. Landlord shall promptly commence repairs (taking into account the
nature and urgency of the repair) for which Landlord is responsible and complete
such repairs within fifteen (15) days after receipt of notice from Tenant, or
such longer period of time as may be reasonably necessary provided Landlord
diligently pursues such repairs to completion.
     C. Alterations.
          (1) When Consent Is Required. Tenant shall not make alterations,
additions or improvements to the Premises or install any Cable in the Premises
or other portions of the Building (collectively, “Alterations”) without first
obtaining the written consent of Landlord in each instance, not to be
unreasonably withheld. However, Landlord’s consent shall not be required for any
Alteration that satisfies all of the following criteria (a “Minor Alteration”):
(a) is of a cosmetic nature such as painting, wallpapering, hanging pictures and
installing carpeting; (b) is not visible from outside the Premises or Building;
(c) will not affect the systems or structure of the Building; and (d) does not
require work to be performed inside the walls or above the ceiling of the
Premises.
          (2) Requirements For All Alterations, Including Minor Alterations.
Prior to starting work on any Alteration (other than a Minor Alteration), Tenant
shall furnish to Landlord for review and approval, not to be unreasonably
withheld: plans and specifications; names of proposed contractors (provided that
Landlord may designate specific contractors with respect to Building systems);
copies of contracts; necessary permits and approvals; evidence of contractors’
and subcontractors’ insurance; and evidence of Tenant’s security for performance
of the Alteration. Changes to the plans and specifications must also be
submitted to Landlord for its approval, not to be unreasonably withheld. Some of
the foregoing requirements may be waived by Landlord; provided that such waiver
is obtained in writing prior to the commencement of such Alterations. Landlord’s
waiver on one occasion shall not waive Landlord’s right to enforce such
requirements on any other

-16-



--------------------------------------------------------------------------------



 



occasion. Landlord has approved the work being done in the Premises by James R.
Thompson, Inc. pursuant to that certain Amendment A to AIA Document A101-1997
dated April 21, 2008 (the “JRT Contract”). Alterations shall be constructed in a
good and workmanlike manner using materials of a quality that is at least equal
to the quality designated by Landlord as the minimum standard for the Building.
Landlord may designate reasonable rules, regulations and procedures for the
performance of Alterations in the Building and, to the extent reasonably
necessary to avoid disruption to the occupants of the Building, shall have the
right to designate the time when Alterations may be performed. For any
Alterations the cost of which exceeds $10,000, Tenant shall pay to Landlord
(within 30 days after receipt of an invoice from Landlord) a fee equal to 5% of
the cost of such Alterations in excess of $10,000, for Landlord’s oversight and
coordination thereof. Although Landlord has the right to oversee the
construction under the JRT Contract, no fee will be due to Landlord in
connection with the JRT Contract. No later than thirty (30) days after
completion of the Alterations, Tenant shall furnish “as-built” plans (which
shall not be required for Minor Alterations), completion affidavits, full and
final waivers of liens, receipts and bills covering all labor and materials.
Tenant shall assure that the Alterations comply with all insurance requirements
and Laws.
          (3) Landlord’s Liability For Alterations. Landlord’s approval of an
Alteration shall not be a representation by Landlord that the Alteration
complies with applicable Laws or will be adequate for Tenant’s use. Tenant
acknowledges that Landlord is not an architect or engineer, and that the
Alterations (other than Minor Alterations) will be designed and/or constructed
using independent architects, engineers and contractors. Accordingly, Landlord
does not guarantee or warrant that the applicable construction documents will
comply with Laws or be free from errors or omissions, or that the Alterations
will be free from defects, and Landlord will have no liability therefor.
10. Entry by Landlord. During the last six (6) Lease Months of the Term,
Landlord may enter the Premises to show it to prospective tenants with
twenty-four (24) hours’ advance written notice and during Normal Business Hours.
Landlord, its agents, contractors and representatives may enter the Premises to
inspect or examine the Premises, to clean and make repairs, alterations or
additions to the Premises as reasonably necessary or proper for the safety,
improvement or preservation of the Premises, and, subject to Section 7.B of this
Lease, to conduct or facilitate repairs, alterations or additions to any portion
of the Building, including other tenants’ premises, so long as any such entry
does not unreasonably interfere with Tenant’s use and occupancy of the Premises.
Except in emergencies or to provide janitorial and other Building services after
Normal Business Hours, Landlord shall provide Tenant with at least twenty-four
(24) hours’ prior notice of any such entry into the Premises, which may be given
orally. Subject to the terms of Section 7.B above, Landlord shall have the right
to temporarily close all or a portion of the Premises to perform repairs,
alterations and additions, if reasonably necessary for the protection and safety
of Tenant and its employees. Except in emergencies, Landlord will not close the
Premises if the work can reasonably be completed on weekends and after Normal
Business Hours; provided, however, that subject to Section 7.B above, Landlord
is not required to conduct work on weekends or after Normal Business Hours if
such work can be conducted without closing the Premises and without unreasonable
interference with Tenant’s use and occupancy of the Premises. Subject to the
terms of Section 7.B above, entry by Landlord for any such purposes shall not
constitute a constructive eviction or entitle Tenant to an abatement or
reduction of Rent. Notwithstanding the above, any entry into the Secured Areas
shall be in accordance with the provisions of Section 5.C.
11. Assignment and Subletting.
     A. Landlord’s Consent Required. Subject to the remaining provisions of this
Article 11, but notwithstanding anything to the contrary contained elsewhere in
this Lease, Tenant shall not assign, transfer or encumber any interest in this
Lease (either absolutely or collaterally) or sublease or allow any third party
to use any portion of the Premises (collectively or individually, a “Transfer”)
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld (except that Tenant may permit the use or occupancy of a
portion of the Premises not to exceed a total of 10% of the Rentable Square
Footage of the Premises (and which shall not be comprised of a full floor of the
Premises) by representatives of any entity which is then performing audit or
similar services or services related to Tenant’s business which were previously
performed or could be performed by employees of Tenant). Without limitation,
Tenant agrees that Landlord’s consent shall not be considered unreasonably
withheld if: (1) the proposed transferee’s financial condition does not indicate
the ability to fully perform the financial obligations under this Lease as
determined by Landlord in its reasonable discretion; (2) the proposed transferee
is a governmental organization, or Landlord is otherwise engaged in lease
negotiations with the proposed transferee for

-17-



--------------------------------------------------------------------------------



 



other premises in the Property; (3) any uncured event of default exists under
this Lease; (4) any portion of the Building or Premises would likely become
subject to additional or different Laws as a consequence of the proposed
Transfer and such Laws would have a material and adverse affect on Landlord;
(5) the proposed transferee’s use of the Premises conflicts with the Permitted
Use or any exclusive usage rights granted to any other tenant in the Building;
(6) the use, nature, business, or activities of the proposed transferee (or its
principals) does not meet the standards for tenants of Comparable Buildings;
(7) the proposed transferee is or has been involved in material litigation with
Landlord or any of its Affiliates within the past two (2) years; (8) Landlord
determines, in its reasonable discretion, that the proposed Transfer would be
detrimental to Landlord’s business or the operation of the Building; or (9) the
proposed Transfer would adversely and materially affect the program grants
payable under the EDA at the time of the Transfer. Tenant shall not be entitled
to receive monetary damages based upon a claim that Landlord unreasonably
withheld its consent to a proposed Transfer and Tenant’s sole remedy shall be an
action to enforce any such provision through specific performance or declaratory
judgment. If Tenant prevails in such action, then Tenant shall have the right to
terminate the Lease with respect to the portion of the Premises which was the
subject of the proposed Transfer effective as of the earlier of the date Tenant
actually vacates such portion of the Premises or the date that the action is
finally adjudicated. Any attempted Transfer in violation of this Article is
voidable at Landlord’s option.
     B. Consent Parameters/Requirements. As part of Tenant’s request for, and as
a condition to, Landlord’s consent to a Transfer, Tenant shall provide Landlord
with financial statements for the proposed transferee, a complete copy
(unexecuted) of the proposed assignment or sublease and other contractual
documents, and such other information as Landlord may reasonably request. If
Landlord fails to notify Tenant that it approves or disapproves the proposed
Transfer within thirty (30) days after submission to Landlord of all of the
items required under this Section 11, and such failure continues for 5
additional Business Days after Landlord’s receipt of written notice which states
in bold typeface that “FAILURE TO NOTIFY TENANT OF APPROVAL OR DISAPPROVAL
WITHIN 5 BUSINESS DAYS WILL RESULT IN DEEMED APPROVAL OF THE PROPOSED TRANSFER”,
Landlord shall be deemed to have approved such proposed Transfer. Consent by
Landlord to one or more Transfer(s) shall not operate as a waiver of Landlord’s
rights to approve any subsequent Transfers. In no event shall any Transfer or
Permitted Transfer release or relieve Tenant from any obligation under this
Lease, nor shall the acceptance of Rent from any assignee, subtenant or occupant
constitute a waiver or release of Tenant from any of its obligations or
liabilities under this Lease.
     C. Payment to Landlord. If the aggregate consideration paid to a Tenant
Party for a Transfer exceeds that payable by Tenant under this Lease (prorated
according to the transferred interest), Tenant shall pay Landlord fifty percent
(50%) of such excess. Tenant shall pay Landlord for Landlord’s share of any
excess within thirty (30) days after Tenant’s receipt of such excess
consideration. If any uncured event of default exists under this Lease, Landlord
may require that all sublease payments be made directly to Landlord, in which
case Tenant shall receive a credit against Rent in the amount of any payments
received, but not to exceed the amount payable by Tenant under this Lease.
     D. Intentionally Deleted.
     E. No Consent Required. Anything herein to the contrary notwithstanding and
without the express written consent of Landlord, Tenant may assign this Lease or
sublease the Premises, in whole or in part, to: (i) any corporation into which
or with which Tenant has merged or consolidated; (ii) any parent, subsidiary,
successor, or Affiliate (as hereinafter defined) of Tenant; (iii) any
corporation which acquires all or substantially all of the assets or issued and
outstanding shares of capital stock of Tenant; or (iv) any partnership, the
majority interest of which shall be owned by the parent of Tenant (collectively,
a “Permitted Transfer”); provided the resulting entity from such merger or
consolidation or the transferee, other than a parent, subsidiary or affiliated
corporation of Tenant from any such acquisition, shall have a net worth not less
than Tenant’s prior to the merger, consolidation, or acquisition; and provided
further any such assignee or sublessee, as the case may be, shall agree in
writing to assume and perform all of the terms and conditions of this Lease on
Tenant’s part to be performed from and after the effective date of such
assignment or subletting. As used in this Lease, “Affiliate” means any person or
entity controlling, controlled by or under common control with Tenant (or
Landlord, as the case may be).
     F. Landlord’s Option to Recapture. If Tenant desires to sublease any
portion of the Premises, Tenant shall deliver written notice to Landlord at
least ninety (90) days prior to the date on

-18-



--------------------------------------------------------------------------------



 



which Tenant desires to vacate such portion of the Premises (the “Release
Notice”), which shall specify the portion of the Premises Tenant desires to
sublease (the “Release Space”) and the date by which Tenant desires to vacate
such space (the “Release Date”) (which shall not be earlier than ninety
(90) days after Landlord’s receipt of the Release Notice). Any request for
consent required under Section 11.A above may be given at the same time, prior
to or after delivery of the Release Notice. Landlord shall have the option to
recapture and thereby terminate Tenant’s lease of the Release Space on the
Release Date, provided Landlord gives written notice thereof to Tenant not later
than thirty (30) days after the receipt of the Release Notice. On the Release
Date, Tenant shall surrender the Release Space to Landlord in the condition
required pursuant to Article 29 of this Lease and Tenant’s lease of the Released
Space shall terminate. In the event Tenant fails to timely surrender the Release
Space in accordance with Article 29 of the Lease, effective as of the date
immediately following the Release Date and for so long as Tenant thereafter
remains in occupancy of the Release Space, Tenant shall pay holdover rent for
the Release Space in accordance with Article 24 of the Lease. If Landlord does
not notify Tenant within thirty (30) days after its receipt of the Release
Notice that it has elected to recapture the Release Space, Landlord shall be
deemed to have elected not to recapture the Release Space. In such event, Tenant
shall have the right to sublease the Release Space, subject to the provisions of
this Article 11. If Tenant has not subleased the Release Space within 150 days
after Landlord elected, or was deemed to have elected, not to recapture the
Release Space (which 150 day period shall be extended if Tenant is then in good
faith negotiations with a potential subtenant for the duration of such
negotiations), Tenant shall again be obligated to comply with the provisions of
this Section 11.F.
12. Liens. Tenant shall not permit mechanic’s or other liens to be placed upon
the Property, Premises or Tenant’s leasehold interest in connection with any
work or service done by or for the benefit of Tenant. If a lien is so placed,
Tenant shall, within twenty (20) days of notice from Landlord of the filing of
the lien, fully discharge the lien by settling the claim which resulted in the
lien or by bonding or insuring over the lien in the manner prescribed by the
applicable lien Law. If Tenant fails to so discharge or bond or insure over the
lien, then, in addition to any other right or remedy of Landlord, Landlord may
bond or insure over the lien or otherwise discharge the lien. Tenant shall,
within thirty (30) days after receipt of an invoice from Landlord, reimburse
Landlord for any amount paid by Landlord, including reasonable attorneys’ fees,
to bond or insure over the lien or discharge the lien.
13. Indemnity. Subject to Article 15, Tenant shall hold Landlord, its trustees,
Affiliates, subsidiaries, members, principals, beneficiaries, partners,
officers, directors, shareholders, employees, Mortgagee(s) (defined in
Article 25) and agents (including the manager of the Property) (collectively,
“Landlord Parties”) harmless from, and indemnify and defend such parties
against, all liabilities, obligations, damages, penalties, claims, actions,
costs, charges and expenses, including reasonable attorneys’ fees and other
professional fees that may be imposed upon, incurred by or asserted against any
of such indemnified parties (each a “Claim” and collectively “Claims”) that
arise out of or in connection with any damage or injury occurring in the
Premises, even if such liabilities are caused solely or in part by the ordinary
negligence of a Landlord Party, but not to the extent such liabilities are
caused by the gross negligence or willful misconduct of a Landlord Party.
14. Insurance.
     A. Tenant’s Insurance. Subject to the attached Exhibit F, Tenant shall
maintain the following insurance (“Tenant’s Insurance”), at its sole cost and
expense: (1) commercial general liability insurance, including contractual
liability, applicable to Tenant’s business activities, the Premises and its
appurtenances providing, on an occurrence basis, a per occurrence limit of no
less than $1,000,000; (2) causes of loss-special form (formerly “all risk”)
property insurance, covering all above building standard leasehold improvements
and Tenant’s trade fixtures, equipment, furniture and other personal property
within the Premises (“Tenant’s Property”) in the amount of the full replacement
cost thereof; (3) business income (formerly “business interruption”) insurance
written on an actual loss sustained form or with sufficient limits to address
reasonably anticipated business interruption losses including the Tenant’s rent
obligations under this agreement; (4) commercial business automobile liability
insurance to cover all owned, hired and nonowned automobiles providing a minimum
combined single limit of $1,000,000; (5) workers’ compensation insurance as
required by the state in which the Premises is located and in amounts as may be
required by applicable statute; (6) employer’s liability insurance in an amount
of at least $500,000 each accident, policy limit and each employee; and
(7) umbrella liability insurance that follows form in excess of the limits
specified above in (1), (4) and (6), with limits of no less than $5,000,000 per
occurrence

-19-



--------------------------------------------------------------------------------



 



and in the aggregate. To the extent of the liabilities assumed by Tenant under
this Lease, all commercial general liability, commercial business automobile
liability and umbrella liability insurance policies shall name Landlord (or any
successor), Landlord’s property manager, Landlord’s Mortgagee (if any), and
Affiliates of Landlord, as “additional insureds” and shall be primary with
respect to the Premises, with Landlord’s policy being secondary and
noncontributory. If any aggregate limit is reduced because of losses paid to
below fifty percent (50%) of the limit required by this Lease, Tenant will
notify Landlord in writing within ten (10) days of the date of reduction and
shall, if requested by Landlord, reinstate or purchase such additional limits
required to remain in compliance with this Section 14.A. All policies of
Tenant’s Insurance shall contain endorsements that the insurer(s) shall give
Landlord and the Property Manager at least 30 days’ advance written notice of
any change, cancellation, termination or lapse of insurance. Tenant shall
provide Landlord with a certificate of insurance and all required endorsements
evidencing Tenant’s Insurance prior to the Commencement Date, and upon renewals
on or before the expiration of the insurance coverage. All of Tenant’s Insurance
policies, endorsements and certificates will be on forms and with deductibles
and self-insured retention, if any, reasonably acceptable to Landlord.
Deductibles and self-insured retention of $1,000,000 and less shall be deemed
acceptable to Landlord, and amounts in excess of $1,000,000 shall require
approval by Landlord, but such approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall not be required to deliver a copy of its
insurance policies to Landlord. The limits of Tenant’s insurance shall not limit
Tenant’s liability under this Lease. The foregoing insurance and any other
insurance carried by Tenant may be effected by a policy or policies of blanket
insurance and shall be under Tenant’s sole control. Tenant’s failure to fulfill
its obligations under this Section 14.A within the time frames specified above,
and the continuation of any such failure for a period of two (2) days after
Landlord delivers a written notice requesting same, shall constitute a Time
Sensitive Default under this Lease.
     B. Landlord’s Insurance. Landlord shall maintain: (1) commercial general or
excess liability insurance, including contractual liability, applicable to the
Property which provides, a limit for bodily injury or property damage of
$40,000,000 (coverage in excess of $1,000,000 may be provided by way of an
umbrella/excess liability policy); and (2) causes of loss-special form (formerly
“all risk”) property insurance on the Building in the amount of the replacement
cost thereof, as reasonably estimated by Landlord. The foregoing insurance and
any other insurance carried by Landlord may be effected by a policy or policies
of blanket insurance and shall be under Landlord’s sole control. To the extent
of the liabilities assumed by Landlord under this Lease, all commercial general
liability and umbrella policies shall name Tenant (or any successor) and
Affiliates of Tenant as “additional insureds” and shall be “primary” with
respect to all of the Property other than the Premises, with Tenant’s policy
being secondary and noncontributory. All policies of Landlord’s Insurance shall
contain endorsements that the insurer(s) shall give Tenant at least thirty
(30) days’ advance written notice of any change, cancellation, termination or
lapse of insurance. Landlord shall provide Tenant with a certificate of
insurance and all required endorsements evidencing Landlord’s Insurance prior to
the Commencement Date and upon renewals on or before the expiration of the
insurance coverage. The limits of Landlord’s insurance shall not limit
Landlord’s liability under this Lease, but Landlord’s liability under this Lease
is limited pursuant to the provisions of Section 20.
     C. Insurance Underwriter Rating. Any company underwriting any of Tenant’s
Insurance or Landlord’s Insurance shall have, according to A.M. Best Insurance
Guide, a Best’s rating of not less than A- and a Financial Size Category of not
less than VIII.
15. Mutual Waiver of Subrogation. Tenant waives, and shall cause its insurance
carrier(s) and any other party claiming through or under such carrier(s), by way
of subrogation or otherwise, to waive any and all rights of recovery, Claims,
action or causes of action against all Landlord Parties for any loss of or
damage to Tenant’s business, any loss of use of the Premises, and any loss,
theft or damage to Tenant’s Property (including Tenant’s automobiles or the
contents thereof) and worker’s compensation and employer liability claims,
including all rights (by way of subrogation or otherwise) of recovery, Claims,
actions or causes of action arising out of the negligence of any Landlord Party,
which loss or damage is (or would have been, had the insurance required by this
Lease been maintained) covered by insurance. In addition, subject to
Section 4.D(4), Landlord waives and shall cause its insurance carrier(s) and any
other party claiming through or under such carrier(s), by way of subrogation or
otherwise, to waive any and all rights of recovery, Claims, action or causes of
action against all Tenant Parties for any loss of or damage to Landlord’s
business, any loss of use of the Property, any additions or improvements to the
Property, or any loss, theft or damage to Landlord’s personal property
(including Landlord’s automobiles or any contents in the Building) and worker’s
compensation and employer liability claims, including

-20-



--------------------------------------------------------------------------------



 



all rights (by way of subrogation or otherwise) of recovery, Claims, actions or
causes of action arising out of the negligence of any Tenant Party, which loss
or damage is (or would have been, had the insurance required by this Lease been
maintained) covered by insurance.
16. Casualty Damage.
     A. Repair or Termination by Landlord. If all or any part of the Premises
are damaged by fire or other casualty, Tenant shall immediately notify Landlord
in writing. Landlord shall have the right to terminate this Lease if: (1) the
Building shall be damaged so that, in Landlord’s reasonable judgment,
substantial alteration or reconstruction of the Building shall be required which
is reasonably anticipated to require a closure of the Building for a period in
excess of three (3) months (whether or not the Premises have been damaged);
(2) Landlord is not permitted by Law to rebuild the Building in substantially
the same form as existed before the fire or casualty; (3) the Premises have been
materially damaged and there is less than eighteen (18) Lease Months of the Term
remaining on the date of the casualty (provided if this Lease is still in the
initial Term, Landlord may not terminate if Tenant exercises its renewal right);
(4) any Mortgagee requires that the insurance proceeds be applied to the payment
of the mortgage debt; or (5) an uninsured loss of the Building occurs
notwithstanding Landlord’s compliance with Section 14.B above. Landlord may
exercise its right to terminate this Lease by notifying Tenant in writing within
ninety (90) days after the date of the casualty. If Landlord does not terminate
this Lease under this Section 16.A, Landlord shall commence and proceed with
reasonable diligence to repair and restore the Building and/or the Premises to
substantially the same condition as existed immediately prior to the date of
damage; provided, however, that Landlord shall only be required to reconstruct
building standard leasehold improvements existing in the Premises as of the date
of damage, and Tenant shall be required to pay the cost for restoring any other
leasehold improvements. However, in no event shall Landlord be required to spend
more than the insurance proceeds received by Landlord provided Landlord carries
the insurance required to be carried hereunder. Notwithstanding anything to the
contrary contained in the immediately preceding sentence, if the insurance
proceeds received by Landlord are insufficient to cover the cost of restoring
the Building and/or the Premises in accordance with this Section 16.A, and
Landlord, in its sole discretion, does not elect to pay the difference, Landlord
shall terminate this Lease by notifying Tenant in writing within ninety
(90) days after the date of the casualty. If Landlord terminates this Lease
pursuant to this Section 16.A, Tenant shall use commercially reasonable efforts
to remove its personal property from the Premises within thirty (30) days after
Landlord has delivered notice of termination. To the extent permitted by Law,
Tenant shall be granted access to the Secured Areas during the repair or
reconstruction of the Building and will be allowed a period of ninety (90) days
to remove its personal property from the Secured Areas before Landlord commences
demolition. If Landlord terminates this Lease pursuant to this Section 16.A, and
provided (i) there are at least forty-two (42) Lease Months remaining in the
initial Term at the time of the casualty, and (ii) Tenant was not in default
under the Lease beyond any applicable cure period at the time of such casualty,
then Landlord shall, with reasonable promptness, cause an architect or general
contractor selected by Landlord and reasonably acceptable to Tenant to provide
Landlord and Tenant with a written estimate of the amount of time required to
substantially complete the repair and restoration of the Building, using
standard working methods (“Building Completion Estimate”). If the Building
Completion Estimate indicates that the Premises can be restored within twelve
(12) months from the date of damage and Landlord elects, in its sole discretion,
to rebuild the Building for general office use, Tenant shall have the right to
reinstate the Lease effective on the date the restoration of the Building is
Substantially Complete (defined below) by delivering written notice to Landlord
no later than thirty (30) days after Tenant’s receipt of the Building Completion
Estimate. Upon such timely election, the Lease shall be deemed reinstated and
shall continue in full force and effect from the date of Substantial Completion
of the restoration work as though it had not been terminated, except that
(a) the Term shall be tolled between the date of the fire or other casualty and
the date the restoration of the Building is Substantially Complete, and
(b) Tenant shall no longer have the option to terminate the Lease pursuant to
Section 3.E. As used herein, the restoration of the Building shall be deemed to
be “Substantially Complete” on the earlier of the date a certificate of
occupancy is issued for the Building, or the date Tenant resumes possession of
the space for the Permitted Use. Notwithstanding the foregoing, the parties
acknowledge that Landlord shall only be required to restore the Building with
building standard improvements and that any above building standard finishes
shall be paid for by Tenant. In addition, Tenant’s construction of such
additional improvements shall not delay the determination of the date on which
the restoration of the Building is deemed to be Substantially Complete. The
Lease shall be

-21-



--------------------------------------------------------------------------------



 



reinstated and payments of Rent shall resume whether or not Tenant has completed
its improvements to the Premises, all of which shall be subject to the
provisions of Section 9.
     B. Timing for Repair; Termination by Either Party. If all or any portion of
the Premises is damaged as a result of fire or other casualty, Landlord shall,
with reasonable promptness, cause an architect or general contractor selected by
Landlord and reasonably acceptable to Tenant to provide Landlord and Tenant with
a written estimate of the amount of time required to substantially complete the
repair and restoration of the Premises, using standard working methods
(“Completion Estimate”). If the Completion Estimate indicates that the Premises
cannot be made tenantable within the shorter of one hundred eighty (180) days
from the date the repair and restoration work is started or two hundred seventy
(270) days from the date of the casualty (the “Reconstruction Period”), then
regardless of anything in Section 16.A above to the contrary, either party shall
have the right to terminate this Lease by giving written notice to the other of
such election within ten (10) days after receipt of the Completion Estimate. If
the Premises have been materially damaged and there is less than twelve
(12) Lease Months of the Term remaining on the date of the casualty, Tenant
shall have the right to terminate this Lease by giving written notice to
Landlord of such election within forty-five (45) days after the date of the
casualty. Tenant, however, shall not have the right to terminate this Lease if
the fire or casualty was caused by the intentional misconduct of Tenant, its
employees, agents or contractors. If neither party terminates this Lease under
this Section 16.B, then Landlord shall repair and restore the Premises in
accordance with, and subject to the limitations of, Section 16.A. If Landlord
fails to complete such repairs to the Premises within the Reconstruction Period,
then Tenant shall have the right to terminate this Lease following ninety
(90) days written notice given after the Reconstruction Period; provided,
however, if Landlord completes such repairs prior to the expiration of the
ninety (90) day notice period, Tenant’s right to terminate shall be null and
void. The Term shall be tolled between the date of such fire or other casualty
and the date Landlord has completely repaired or restored the Premises.
     C. Abatement. In the event a material portion of the Premises is damaged as
a result of a fire or other casualty, the Base Rent shall abate for the portion
of the Premises that is damaged and not usable by Tenant until Tenant receives a
certificate of occupancy or similar permit and substantial completion of the
repairs and restoration required to be made by Landlord pursuant to
Section 16.A. Tenant, however, shall not be entitled to such abatement if the
fire or other casualty was caused by the intentional misconduct of Tenant, its
employees, agents or contractors. Landlord and Tenant hereby waive the
provisions of any Law relating to the matters addressed in this Article, and
agree that their respective rights for damage to or destruction of the Premises
shall be those specifically provided in this Lease.
17. Condemnation. Either party may terminate this Lease if the whole or any
material part of the Premises are taken or condemned for any public or
quasi-public use under Law, by eminent domain or private purchase in lieu
thereof (a “Taking”). Either party shall also have the right to terminate this
Lease if there is a Taking of any portion of the Building or Property which
would leave the remainder of the Building unsuitable for use as an office
building in a manner comparable to the Building’s use prior to the Taking. In
order to exercise its right to terminate this Lease under this Article 17,
Landlord or Tenant, as the case may be, must provide written notice of
termination to the other within forty-five (45) days after the terminating party
first receives notice of the Taking. Any such termination shall be effective as
of the date the physical taking of the Premises or the portion of the Building
or Property occurs. If this Lease is not terminated, the Rentable Square Footage
of the Building, the Rentable Square Footage of the Premises and Tenant’s Pro
Rata Share shall, if applicable, be appropriately adjusted by Landlord. In
addition, Base Rent for any portion of the Premises taken or condemned shall be
abated during the unexpired Term effective when the physical taking of the
portion of the Premises occurs. All compensation awarded for a Taking, or sale
proceeds, shall be the property of Landlord, any right to receive compensation
or proceeds being expressly waived by Tenant. However, Tenant may file a
separate claim at its sole cost and expense for Tenant’s Property (excluding
above building standard leasehold improvements) and Tenant’s reasonable
relocation expenses, provided the filing of such claim does not diminish the
award which would otherwise be receivable by Landlord.
18. Events of Default. Tenant shall be considered to be in default under this
Lease upon the occurrence of any of the following events of default:
     A. Tenant’s failure to pay when due all or any portion of the Rent
(“Monetary Default”); provided Tenant shall not be deemed in Monetary Default
unless Tenant fails to pay the Rent within five (5) days after written notice
from Landlord that such Rent is past due. Notwithstanding the

-22-



--------------------------------------------------------------------------------



 



foregoing, Tenant shall not be entitled to such written notice on more than two
(2) occasions per Lease Year, and Tenant’s subsequent failure to pay Rent when
due shall, at Landlord’s option, be deemed an incurable event of default by
Tenant.
     B. Tenant’s failure to perform any of the obligations of Tenant in the
manner set forth in Articles 14, 24 or 25 (a “Time Sensitive Default”).
     C. Tenant’s failure (other than a Monetary Default or a Time Sensitive
Default) to comply with any term, provision or covenant of this Lease, if the
failure is not cured within thirty (30) days after written notice to Tenant.
However, if Tenant’s failure to comply cannot reasonably be cured within thirty
(30) days, Tenant shall be allowed additional time (not to exceed an additional
thirty (30) days) as is reasonably necessary to cure the failure so long as:
(1) Tenant commences to cure the failure within the thirty (30) day period
following Landlord’s initial written notice, and (2) Tenant diligently pursues a
course of action that will cure the failure and bring Tenant back into
compliance with this Lease. However, if Tenant’s failure to comply creates a
hazardous condition, the failure must be cured immediately upon notice to
Tenant. In addition, if Landlord provides Tenant with notice of Tenant’s failure
to comply with the same specific term, provision or covenant of this Lease on
more than 2 occasions during any Lease Year, Tenant’s subsequent violation of
the same term, provision or covenant within the same Lease Year shall, at
Landlord’s option, be deemed an incurable event of default by Tenant.
     D. Tenant becomes insolvent, files a petition for protection under the U.S.
Bankruptcy Code (or similar Law) or a petition is filed against Tenant under
such Laws and is not dismissed within forty-five (45) days after the date of
such filing, makes a transfer in fraud of creditors or makes a general
assignment for the benefit of creditors, or admits in writing its inability to
pay its debts when due.
     E. The leasehold estate is taken by process or operation of Law.
19. Remedies.
     A. Landlord’s Remedies. Upon any event of default, Landlord shall have the
right without notice or demand (except as provided in Article 18) to pursue any
of its rights and remedies at Law or in equity, including any one or more of the
following remedies:
          (1) Terminate this Lease;
          (2) Re-enter the Premises, change locks, alter security devices and
lock out Tenant or terminate Tenant’s right of possession of the Premises
without terminating this Lease, and without complying with applicable Law, the
benefits of which are waived by Tenant to the fullest extent permitted by
applicable Law;
          (3) Remove and store, at Tenant’s expense, all the property in the
Premises using such lawful force as may be necessary;
          (4) Cure such event of default for Tenant at Tenant’s expense (plus a
ten percent (10%) administrative fee); and/or
          (5) Withhold or suspend payment of sums Landlord would otherwise be
obligated to pay to Tenant under this Lease or any other agreement;
     B. Measure of Damages.
          (1) Calculation. If Landlord either terminates this Lease or
terminates Tenant’s right to possession of the Premises, Tenant shall
immediately surrender and vacate the Premises and pay Landlord on demand:
(a) all Rent accrued through the end of the month in which the termination
becomes effective; (b) interest on all unpaid Rent from the date due at a rate
equal to the lesser of the Prime Rate (defined below) plus six percent (6%) per
annum or the highest interest rate permitted by applicable Law; (c) all expenses
reasonably incurred by Landlord in enforcing its rights and remedies under this
Lease, including all reasonable legal expenses; (d) Costs of Reletting (defined
below); and (e) all Landlord’s Rental Damages (defined below). In the event that
Landlord relets the Premises for an amount greater than the Rent due during the
Term, Tenant shall not receive a credit for any such excess.

-23-



--------------------------------------------------------------------------------



 



          (2) Definitions. “Costs of Reletting” shall include commercially
reasonable costs, losses and expenses incurred by Landlord in reletting all or
any portion of the Premises including, without limitation, the cost of removing
and storing Tenant’s furniture, trade fixtures, equipment, inventory or other
property, repairing and/or demolishing the Premises, removing and/or replacing
Tenant’s signage and other fixtures, making the Premises ready for a new tenant,
including the cost of advertising, commissions, architectural fees, legal fees
and leasehold improvements, and any allowances and/or concessions provided by
Landlord. “Landlord’s Rental Damages” shall mean the total Rent which Landlord
would have received under this Lease (had Tenant made all such Lease payments as
required) for the remainder of the Term minus the fair rental value of the
Premises for the same period, or, if the Premises are relet, the actual rental
value (not to exceed the Rent due during the Term), both discounted to present
value at the Prime Rate (defined below) in effect upon the date of
determination. For purposes hereof, the “Prime Rate” shall be the per annum
interest rate publicly announced by a federally insured bank selected by
Landlord in the state in which the Building is located as such bank’s prime or
base rate.
     C. Tenant Not Relieved from Liabilities. Unless expressly provided in this
Lease, the repossession or re-entering of all or any part of the Premises or
Landlord’s exercise of any other remedy either as provided herein or otherwise,
shall not relieve Tenant of its liabilities and obligations under this Lease
including, without limitation, Tenant’s liability for the payment of Rent or any
other damages Landlord may incur by reason of Tenant’s breach. No right or
remedy of Landlord shall be exclusive of any other right or remedy. Each right
and remedy shall be cumulative and in addition to any other right and remedy now
or subsequently available to Landlord at Law or in equity, except that if
Landlord chooses to accelerate rent, the calculation shall be as set out in the
definition for Landlord’s Rental Damages above. If Tenant fails to pay any
amount when due hereunder (after the expiration of any applicable cure period),
Landlord shall be entitled to receive interest on any unpaid item of Rent from
the date initially due (without regard to any applicable grace period) at a rate
equal to the lesser of the “default rate” (as set forth in Section 19.B.1 or the
highest rate permitted by Law. In addition, if Tenant fails to pay any item or
installment of Rent when due (after the expiration of any applicable cure
period), Tenant shall pay Landlord an administrative fee equal to $2,500.00.
However, in no event shall the charges permitted under this Section 19.C or
elsewhere in this Lease, to the extent they are considered interest under
applicable Law, exceed the maximum lawful rate of interest. If any payment by
Tenant of an amount deemed to be interest results in Tenant having paid any
interest in excess of that permitted by Law, then it is the express intent of
Landlord and Tenant that all such excess amounts theretofore collected by
Landlord be credited against the other amounts owing by Tenant under this Lease.
Receipt by Landlord of Tenant’s keys to the Premises shall not constitute an
acceptance or surrender of the Premises.
     D. Mitigation of Damages. Upon termination of Tenant’s right to possess the
Premises, Landlord shall use objectively reasonable efforts to mitigate damages
by reletting the Premises. Landlord shall not be deemed to have failed to do so
if Landlord refuses to lease the Premises to a prospective new tenant with
respect to whom Landlord would be entitled to withhold its consent pursuant to
Section 11.A, or who (1) is a parent, subsidiary or other Affiliate of Tenant;
(2) is not acceptable to any Mortgagee of Landlord; (3) requires improvements to
the Premises to be made at Landlord’s expense; or (4) is unwilling to accept
reasonable lease terms then proposed by Landlord, including: (a) leasing for a
shorter or longer term than remains under this Lease; (b) re-configuring or
combining the Premises with other space, (c) taking all or only a part of the
Premises; and/or (d) changing the use of the Premises. Notwithstanding
Landlord’s duty to mitigate its damages as provided herein, Landlord shall not
be obligated (i) to give any priority to reletting Tenant’s space in connection
with its leasing of space in the Building or any complex of which the Building
is a part, or (ii) to accept below market rental rates for the Premises or any
rate that would negatively impact the market rates for the Building. Tenant must
plead and prove by a preponderance of the evidence that Landlord failed to so
mitigate in accordance with the provisions of this Section 19.D, and that such
failure resulted in an avoidable and quantifiable detriment to Tenant.
     E. Landlord’s Lien. Landlord hereby waives any landlord’s lien, statutory
or otherwise, and any security interest upon any property of Tenant now or
hereafter placed in or upon the Premises.
     F. Landlord Defaults and Tenant Remedies. Landlord shall be in default
under this Lease in the event Landlord has not completed the cure of any failure
of Landlord to meet its obligations under this Lease within thirty (30) days of
the receipt by Landlord of written notice from Tenant of Landlord’s alleged
failure to perform (or within such longer period of time as is

-24-



--------------------------------------------------------------------------------



 



reasonably necessary to cure such failure if it cannot be cured within such
thirty (30) day period, and Landlord has commenced and is diligently and
continuously pursuing such cure but in no event to exceed an additional thirty
(30) day period). A copy of the notice required by the preceding sentence shall
be sent simultaneously to each Mortgagee. In no event shall Tenant have the
right to terminate or rescind this Lease as a result of Landlord’s default,
except as specifically provided herein. Tenant waives such remedies of
termination or recission (except as otherwise specifically provided for in this
Lease) and agrees that Tenant’s remedies for default under this Lease and for
breach of any promise or inducement are limited to a suit for damages and/or
injunction, and are specifically subject to Sections 3.B and 20. In addition,
Tenant shall, prior to the exercise of any such remedies, provide each Mortgagee
of the Property with a second written notice and reasonable time to cure any
default by Landlord, not to exceed an additional ten (10) days beyond the time
originally provided to Landlord for such cure. If a default by Landlord remains
uncured after the expiration of the notice and cure periods provided above,
Tenant may remedy the breach or default and Landlord shall reimburse Tenant for
Tenant’s reasonable out-of-pocket costs incurred in connection with such cure.
If Landlord fails to reimburse Tenant for such reasonable costs within thirty
(30) days after receipt of written notice thereof, Tenant shall thereafter be
entitled to deduct such reasonable sums from the Base Rent payable by Tenant
under this Lease and due for the month or months following the month in which
the said sums were so expended by Tenant; provided however, if such sums exceed
twenty percent (20%) of the monthly installment of Base Rent, Tenant shall
deduct such excess from the next monthly installment(s) of Base Rent (not to
exceed twenty percent (20%) thereof) until fully reimbursed.
20. Limitation of Liability. Notwithstanding anything to the contrary contained
in this Lease, the liability of Landlord (and of any successor Landlord) to
Tenant (or any person or entity claiming by, through or under Tenant) shall be
limited to the greater of (i) the proceeds of insurance actually received by
Landlord pursuant to the coverages required to be carried by Landlord in
Section 14.B, or (ii) the interest of Landlord in the Property. Tenant shall
look solely to the foregoing for the recovery of any judgment or award against
Landlord (other than monetary damages arising from Landlord’s failure to apply
amounts received from Tenant as estimated Excess Operating Expenses as set forth
in this Lease). No Landlord Party shall be personally liable for any judgment or
deficiency (except that Landlord shall be personally liable for monetary damages
arising from Landlord’s failure to apply amounts received from Tenant as
estimated Excess Operating Expenses as set forth in this Lease). The provisions
contained in this Section 20 are not intended to, and shall not, limit any
injunctive or other equitable, declaratory or other forms of relief to which
Tenant may be entitled or any remedy or action against Landlord which does not
involve the personal liability of a Landlord Party for monetary damages. Tenant
hereby waives all Claims against all Landlord Parties for consequential, special
or punitive damages allegedly suffered by any Tenant Parties, including lost
profits and business interruption. Except as specifically provided in Section 24
and except with respect to any Contamination caused by a Tenant Party, Landlord
waives all Claims against any Tenant Parties for consequential, special or
punitive damages allegedly suffered by any Landlord Parties, including lost
profits and business interruption.
21. No Waiver. Neither party’s failure to declare a default immediately upon its
occurrence or delay in taking action for a default shall constitute a waiver of
the default, nor shall it constitute an estoppel. Neither party’s failure to
enforce its rights for a default shall constitute a waiver of that party’s
rights regarding any subsequent default.
22. Tenant’s Right to Possession. Provided Tenant is not in default beyond any
applicable cure periods, Landlord agrees to warrant and defend Tenant’s rights
under this Lease to enjoy possession of the Premises against any party claiming
by, through or under Landlord, subject to the terms of this Lease, all
Mortgages, insurance requirements and applicable Law. This covenant and all
other covenants of Landlord shall be binding upon Landlord and its successors
(provided such successor assumes such obligations in writing) only during its or
their respective periods of ownership of the Building, and shall not be a
personal covenant of any Landlord Parties.
23. Relocation. Intentionally Deleted.
24. Holding Over. Except for any permitted occupancy by Tenant under Article 29,
if Tenant or any party claiming by, through or under Tenant fails to surrender
the Premises at the expiration or earlier termination of this Lease, the
continued occupancy of the Premises shall be that of a tenancy at sufferance.
Tenant shall pay an amount (on a per month basis without reduction for partial
months during the holdover) equal to 150% of the sum of the Base Rent and
Tenant’s Pro Rata Share of Excess Operating Expenses due for the period
immediately preceding the holdover. The

-25-



--------------------------------------------------------------------------------



 



foregoing notwithstanding, if the holdover is for a period of less than fifteen
(15) days, the amount payable for such holdover shall be prorated on a per diem
basis. Tenant shall otherwise continue to be subject to all of Tenant’s
obligations under this Lease. No holdover by Tenant or payment by Tenant after
the expiration or early termination of this Lease shall be construed to extend
the Term or prevent Landlord from immediate recovery of possession of the
Premises by summary proceedings or otherwise. In addition to the payment of the
amounts provided above, if Landlord is unable to deliver possession of the
Premises to a new tenant, or to perform improvements for a new tenant, as a
result of Tenant’s holdover and Tenant fails to vacate the Premises within
fifteen (15) days after Landlord notifies Tenant of Landlord’s inability to
deliver possession, or perform improvements (such notice shall not be delivered
more than thirty (30) days prior to the Expiration Date and shall state in bold
typeface that “A HOLDOVER SHALL CONSTITUTE A TIME SENSITIVE DEFAULT”), such
failure shall constitute a Time Sensitive Default hereunder; and notwithstanding
any other provision of this Lease to the contrary, Tenant shall be liable to
Landlord for, and shall protect Landlord from and indemnify and defend Landlord
against, all losses and damages, including any claims made by any succeeding
tenant resulting from such failure to vacate, and any consequential damages that
Landlord suffers from the holdover.
25. Subordination to Mortgages; Estoppel Certificate. Tenant accepts this Lease
subject and subordinate to any mortgage(s), deed(s) of trust, ground lease(s) or
other lien(s) now or subsequently affecting the Premises, the Building or the
Property, and to renewals, modifications, refinancings and extensions thereof
(collectively, a “Mortgage”), subject to Tenant’s receipt of a subordination and
non-disturbance agreement from any Mortgagee on such Mortgagee’s then current
form which may be revised to incorporate commercially reasonable changes
requested by Tenant and approved by such Mortgagee. The party having the benefit
of a Mortgage shall be referred to as a “Mortgagee.” In lieu of having the
Mortgage be superior to this Lease, a Mortgagee shall have the right at any time
to subordinate its Mortgage to this Lease. If requested by a
successor-in-interest to all or a part of Landlord’s interest in this Lease,
Tenant shall, without charge, attorn to the successor-in-interest. Tenant shall,
within ten (10) Business Days after receipt of a written request from Landlord,
execute and deliver an estoppel certificate to those parties as are reasonably
requested by Landlord (including a Mortgagee or prospective purchaser). The
estoppel certificate shall include a statement certifying that this Lease is
unmodified (except as identified in the estoppel certificate) and in full force
and effect, describing the dates to which Rent and other charges have been paid,
representing that, to the best of Tenant’s knowledge, there is no default (or
stating with specificity the nature of the alleged default) and certifying other
matters with respect to this Lease that may reasonably be requested. Tenant’s
failure to provide any estoppel certificate within the ten (10) Business Day
period specified above, and the continuation of such failure for a period of
five (5) days after Landlord delivers a second written notice requesting same,
shall constitute a Time Sensitive Default under this Lease.
26. Attorneys’ Fees. If either party institutes a suit against the other for
violation of or to enforce any covenant or condition of this Lease, or if either
party intervenes in any suit in which the other is a party to enforce or protect
its interest or rights, the prevailing party shall be entitled to all of its
costs and expenses, including reasonable attorneys’ fees.
27. Notice. If a demand, request, approval, consent or notice (collectively, a
“notice”) shall or may be given to either party by the other, the notice shall
be in writing and delivered by hand or sent by certified mail with return
receipt requested, or sent by overnight or same day courier service, or sent by
facsimile, at the party’s respective Notice Address(es) set forth in Article 1,
except that if Tenant has vacated the Premises (or if the Notice Address for
Tenant is other than the Premises, and Tenant has vacated such address) without
providing Landlord a new Notice Address, Landlord may serve notice in any manner
described in this Article or in any other manner permitted by Law. Each notice
shall be deemed to have been received or given on the earlier to occur of actual
delivery (which, in the case of delivery by facsimile, shall be deemed to occur
at the time of delivery indicated on the electronic confirmation of the
facsimile) or the date on which delivery is first refused, or, if Tenant has
vacated the Premises or the other Notice Address of Tenant without providing a
new Notice Address, three (3) days after notice is deposited in the U.S. mail or
with a courier service in the manner described above. Either party may, at any
time, change its Notice Address by giving the other party written notice of the
new address in the manner described in this Article.
28. Reserved Rights. This Lease does not grant any rights to light or air over
or about the Building. Landlord excepts and reserves exclusively to itself the
use of: (A) roofs, (B) telephone,

-26-



--------------------------------------------------------------------------------



 



electrical and janitorial closets, (C) subject to the other provisions of this
Lease, equipment rooms, Building risers or similar areas that are used by
Landlord for the provision of Building services, (D) rights to the land and
improvements below the floor of the Premises, (E) the improvements and air
rights above the Premises, (F) the improvements and air rights outside the
demising walls of the Premises, (G) the areas within the Premises used for the
installation of utility lines and other installations serving occupants of the
Building, and (H) any other areas reasonably designated from time to time by
Landlord as service areas of the Building, provided that Landlord’s use of such
rights does not materially adversely affect Tenant’s ability to use the Premises
for the Permitted Use. Tenant shall not have the right to install or operate any
equipment producing radio frequencies, electrical or electromagnetic output or
other signals, noise or emissions in or from the Building without the prior
written consent of Landlord, not to be unreasonably withheld. To the extent
permitted by applicable Law, Landlord reserves the right to restrict and control
the use of such equipment. Landlord has the right to change the Building’s name,
address or any Building signage (except for Tenant’s identification and
directory signage described in Section 31.P below). Subject to the other
provisions of this Lease, Landlord also has the right to make such other changes
to the Property and Building as Landlord deems appropriate, provided the changes
do not materially affect Tenant’s ability to use the Premises for the Permitted
Use. Except as otherwise set forth in this Lease, Landlord shall also have the
right (but not the obligation) to temporarily close the Building if Landlord
reasonably determines that there is an imminent danger of significant damage to
the Building or of personal injury to Landlord’s employees or the occupants of
the Building. The circumstances under which Landlord may temporarily close the
Building shall include, without limitation, electrical interruptions and civil
disturbances. A closure of the Building under such circumstances shall not
constitute a constructive eviction nor entitle Tenant to an abatement or
reduction of Rent, subject to Sections 7.B and 16.C.
29. Surrender of Premises. All improvements to the Premises (collectively,
“Leasehold Improvements”) shall be owned by Landlord and shall remain upon the
Premises without compensation to Tenant. At the expiration or earlier
termination of this Lease or Tenant’s right of possession, Tenant shall remove
Tenant’s Removable Property (defined below) from the Premises, and quit and
surrender the Premises to Landlord, broom clean, and in good order, condition
and repair, ordinary wear and tear and damage by casualty excepted. As used
herein, the term “Tenant’s Removable Property” shall mean: (A) Cable installed
for the benefit of Tenant’s use of the Premises and located in the Premises or
other portions of the Building; (B) any Leasehold Improvements that are
installed by or for the benefit of Tenant and, in Landlord’s reasonable
judgment, are of a nature that would require removal and repair costs that are
materially in excess of the removal and repair costs associated with standard
office improvements (“Special Installations”); and (C) Tenant’s personal
property; provided, however, with regard to clauses (A) and (B), Tenant shall
not be required to remove same unless (1) such items were installed after the
Commencement Date, and (2) to the extent same required Landlord’s consent before
installation, Landlord notified Tenant at the time of consent that Tenant would
be required to remove them upon termination of this Lease. Notwithstanding the
foregoing, Landlord may, in Landlord’s sole discretion and at no cost to
Landlord, require Tenant to leave any of its Special Installations in the
Premises. If Tenant fails to remove any of Tenant’s Removable Property (other
than Special Installations which Landlord has designated to remain in the
Premises) within five (5) Business Days after the termination of this Lease or
of Tenant’s right to possession, Landlord, at Tenant’s sole cost and expense,
shall be entitled (but not obligated) to remove and store Tenant’s Removable
Property. Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Removable Property. Tenant shall pay Landlord, upon
demand, the reasonable expenses and storage charges incurred for Tenant’s
Removable Property. In addition, if Tenant fails to remove Tenant’s Removable
Property from the Premises or storage, as the case may be, within thirty
(30) days after written notice, Landlord may deem all or any part of Tenant’s
Removable Property to be abandoned, and title to Tenant’s Removable Property
(except with respect to any Hazardous Material [defined in Article 30]) shall be
deemed to be immediately vested in Landlord. Except for Special Installations
designated by Landlord to remain in the Premises, Tenant’s Removable Property
shall be removed by Tenant before the Expiration Date; provided that upon
Landlord’s prior written consent (which must be requested by Tenant at least
thirty (30) days in advance of the Expiration Date and which shall not be
unreasonably withheld), Tenant may remain in the Premises for up to five
(5) Business Days after the Expiration Date for the sole purpose of removing
Tenant’s Removable Property. Tenant’s possession of the Premises for such
purpose shall be subject to all of the terms and conditions of this Lease,
including the obligation to pay Base Rent and Tenant’s Pro Rata Share of Excess
Operating Expenses on a per diem basis at the rate in effect for the last month
of the Term. In the event this Lease is terminated prior to the Expiration Date,
Tenant’s Removable Property (except for Special

-27-



--------------------------------------------------------------------------------



 



Installations designated by Landlord to remain in the Premises) shall be removed
by Tenant on or before such earlier date of termination. Tenant shall repair
damage caused by the installation or removal of Tenant’s Removable Property.
30. Hazardous Materials.
     A. Restrictions. No Hazardous Material (defined below) (except for de
minimis quantities of household cleaning products and office supplies used in
the ordinary course of Tenant’s business at the Premises and that are used, kept
and disposed of in compliance with Laws) shall be brought upon, used, kept or
disposed of in or about the Premises or the Property by any Tenant Parties or
any of Tenant’s transferees, contractors or licensees without Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole and absolute
discretion. Tenant’s request for such consent shall include a representation and
warranty by Tenant that the Hazardous Material in question (1) is necessary in
the ordinary course of Tenant’s business, and (2) shall be used, kept and
disposed of in compliance with all Laws. Tenant shall hold Landlord Parties
harmless from and indemnify and defend such parties against, all Claims that
arise out of or in connection with a breach of this Article 30 specifically
including any violation of applicable Laws or Contamination caused by a Tenant
Party. Landlord shall hold Tenant Parties harmless from and indemnify and defend
such parties against, all Claims that arise out of or in connection with a
Breach of this Article 30 specifically including any violation of applicable
Laws or Contamination caused by a Landlord Party.
     B. Remediation. Tenant shall have the ongoing obligation to visually
inspect the Premises for the presence of Hazardous Materials or conditions which
may reasonably give rise to Contamination (defined below) and promptly notify
Landlord if it suspects Contamination in the Premises. Landlord will remediate
Contamination in the Premises to the extent required by Law or as otherwise
deemed necessary by Landlord, in Landlord’s reasonable opinion. Tenant shall
reimburse Landlord for the cost of remediating any Contamination caused by a
Tenant Party or its contractors or invitees, plus a ten percent (10%)
administrative fee.
     C. Definitions. For purposes of this Article 30, a “Hazardous Material” is
any substance the presence of which requires, or may hereafter require,
notification, investigation or remediation under any Laws or which is now or
hereafter defined, listed or regulated by any governmental authority as a
“hazardous waste”, “extremely hazardous waste”, “solid waste”, “toxic
substance”, “hazardous substance”, “hazardous material” or “regulated
substance”, or otherwise regulated under any Laws. “Contamination” means the
existence or any release or disposal of a Hazardous Material or biological or
organic contaminant, including any such contaminant which could adversely impact
air quality, such as mold, fungi or other bacterial agents, in, on, under, at or
from the Premises, the Building or the Property which may result in any
liability, fine, use restriction, cost recovery lien, remediation requirement,
or other government or private party action or imposition affecting any Landlord
Party. For purposes of this Lease, claims arising from Contamination shall
include diminution in value, restrictions on use, adverse impact on leasing
space, and all costs of site investigation, remediation, removal and restoration
work, including response costs under CERCLA and similar statutes.
     D. Reports, Surveys and Acceptance of Premises. All current surveys or
reports prepared for the Property regarding the presence of Hazardous Materials
(if any) in the Building are available for inspection by Tenant in the office of
the property manager upon execution of Landlord’s standard form of
confidentiality agreement. With respect to Hazardous Materials, Tenant hereby
(1) accepts full responsibility for reviewing any such surveys and reports and
satisfying itself prior to the execution of this Lease as to the acceptability
of the Premises under Section 3.B above, and (2) acknowledges and agrees that
this provision satisfies all notice requirements under applicable Law. In the
event Tenant performs or causes to be performed any test on or within the
Premises for the purpose of determining the presence of a Hazardous Material,
Tenant shall obtain Landlord’s prior written consent and use a vendor approved
by Landlord for such testing. In addition, Tenant shall provide to Landlord a
copy of such test within ten (10) days of Tenant’s receipt.
31. Miscellaneous.
     A. Governing Law; Jurisdiction and Venue; Severability; Paragraph Headings.
This Lease and the rights and obligations of the parties shall be interpreted,
construed and enforced in accordance with the Laws of the state in which the
Property is located. All obligations under this

-28-



--------------------------------------------------------------------------------



 



Lease are performable in the county or other jurisdiction where the Property is
located, which shall be venue for all legal actions. If any term or provision of
this Lease shall be invalid or unenforceable, then such term or provision shall
be automatically reformed to the extent necessary to render such term or
provision enforceable, without the necessity of execution of any amendment or
new document. The remainder of this Lease shall not be affected, and each
remaining and reformed provision of this Lease shall be valid and enforced to
the fullest extent permitted by Law. The headings and titles to the Articles and
Sections of this Lease are for convenience only and shall have no effect on the
interpretation of any part of this Lease. The words “include”, “including” and
similar words will not be construed restrictively to limit or exclude other
items not listed.
     B. Recording. Tenant shall not record this Lease or any memorandum without
Landlord’s prior written consent.
     C. Force Majeure. Whenever a period of time is prescribed for the taking of
an action by Landlord or Tenant, the period of time for the performance of such
action shall be extended by the number of days that the performance is actually
delayed due to strikes, acts of God, shortages of labor or materials, war,
terrorist attacks (including bio-chemical attacks), civil disturbances and other
causes beyond the reasonable control of the performing party (“Force Majeure”).
However, events of Force Majeure shall not extend any period of time for the
payment of Rent or other sums payable by either party or any period of time for
the written exercise of an option or right by either party.
     D. Transferability; Release of Landlord. Landlord shall have the right to
transfer and assign, in whole or in part, all of its rights and obligations
under this Lease and in the Building and/or Property, and upon such transfer
Landlord shall be released from any further obligations arising hereunder after
the date of the transfer, and Tenant agrees to look solely to the successor in
interest of Landlord for the performance of such obligations, provided that
Landlord delivers written notice to Tenant of such transfer and provided further
that the successor in interest assumes in writing all obligations of Landlord
hereunder from and after the date of such transfer.
     E. Brokers. Tenant and Landlord each represent to the other that neither
party has executed a written agreement with any broker or agent in connection
with this Lease. Tenant and Landlord shall each indemnify the other against all
costs, expenses, attorneys’ fees, liens and other liability for commissions or
other compensation claimed by any broker or agent claiming the same by, through
or under the indemnifying party.
     F. Authority; Joint and Several Liability. Landlord covenants, warrants and
represents that each individual executing, attesting and/or delivering this
Lease on behalf of Landlord is authorized to do so on behalf of Landlord, this
Lease is binding upon and enforceable against Landlord, and Landlord is duly
organized and legally existing in the state of its organization and is qualified
to do business in the state in which the Premises are located. Similarly, Tenant
covenants, warrants and represents that each individual executing, attesting
and/or delivering this Lease on behalf of Tenant is authorized to do so on
behalf of Tenant, this Lease is binding upon and enforceable against Tenant; and
Tenant is duly organized and legally existing in the state of its organization
and is qualified to do business in the state in which the Premises are located.
If there is more than one Tenant, or if Tenant is comprised of more than one
party or entity, the obligations imposed upon Tenant shall be joint and several
obligations of all the parties and entities. Notices, payments and agreements
given or made by, with or to any one person or entity shall be deemed to have
been given or made by, with and to all of them.
     G. Time is of the Essence; Relationship; Successors and Assigns. Time is of
the essence with respect to either party’s performance of its obligations and
the exercise of any expansion, renewal or extension rights or other options
granted to Tenant. This Lease shall create only the relationship of landlord and
tenant between the parties, and not a partnership, joint venture or any other
relationship. This Lease and the covenants and conditions in this Lease shall
inure only to the benefit of and be binding only upon Landlord and Tenant and
their permitted successors and assigns.
     H. Survival of Obligations. The expiration of the Term, whether by lapse of
time or otherwise, shall not relieve either party of any obligations which
accrued prior to or which may continue to accrue after the expiration or early
termination of this Lease. Without limiting the scope of the prior sentence, it
is agreed that the parties’ obligations under Articles 4, 7, 8, 12, 13, 15, 16,
17, 19, 24, 26, 29 and 30 shall survive the expiration or early termination of
this Lease.

-29-



--------------------------------------------------------------------------------



 



     I. Binding Effect. Landlord has delivered a copy of this Lease to Tenant
for Tenant’s review only, and the delivery of it does not constitute an offer to
Tenant or an option. This Lease shall not be effective against any party hereto
until an original copy of this Lease has been signed by such party and delivered
to the other party.
     J. Full Agreement; Amendments. This Lease contains the parties’ entire
agreement regarding the subject matter hereof. All understandings, discussions,
and agreements previously made between the parties, written or oral, are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant. The exhibits
and riders attached hereto are incorporated herein and made a part of this Lease
for all purposes.
     K. Tax Waiver. Tenant waives all rights pursuant to all Laws to contest any
taxes or other levies or protest appraised values, irrespective of whether
Landlord contests same.
     L. Prohibited Persons and Transactions. Tenant and Landlord represent and
warrant to each other that each is currently in compliance with and shall at all
times during the Term (including any extension thereof) remain in compliance
with the regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action relating thereto.
     M. Method of Calculation. Tenant is knowledgeable and experienced in
commercial transactions and does hereby acknowledge and agree that the
provisions of this Lease for determining charges and amounts payable by Tenant
are commercially reasonable and valid and constitute satisfactory methods for
determining such charges and amounts as required by Section 93.012 of the Texas
Property Code. Tenant further voluntarily and knowingly waives (to the fullest
extent permitted by applicable Law) all rights and benefits of Tenant under such
section, as it now exists or as it may be hereafter amended or succeeded.
     N. Waiver of Consumer Rights. Tenant hereby waives all its rights under the
Texas Deceptive Trade Practices — Consumer Protection Act, Section 17.41 et seq.
of the Texas Business and Commerce Code, a law that gives consumers special
rights and protections. After consultation with an attorney of Tenant’s own
selection, Tenant voluntarily adopts this waiver.
     O. Use of First Floor Lobby Common Area. Provided same is not leased to a
third party pursuant to a bona fide written lease, Tenant is hereby granted the
right, upon at least forty eight (48) hours prior written notice to Landlord, to
utilize a designated portion of the first floor lobby Common Area for special
events (a “Special Event”) free of charge. Any Special Event shall not be more
than five (5) consecutive days in duration and Tenant is limited to 4 Special
Events per calendar year during the Term (unless Landlord agrees to allow
additional Special Events). Finally, Tenant shall execute Landlord’s
then-current form of Event Lease Agreement in connection with each Special Event
during the Term. Attached hereto as Exhibit E is a site plan of the first floor
lobby Common Area showing the location where the Special Events will be
conducted.
     P. Tenant’s Signage. During the initial Term, but only so long as Tenant
occupies at least 138,000 Rentable Square Feet in the Building, Tenant shall
have the following signage rights:
          (i) Monument Signage. Tenant shall have the right to display and
maintain, at Tenant’s sole expense, signage identifying the name “Pier 1
Imports” (the “Pier 1 Logo”) on the existing monument signs located on the east
and west sides of the Building. In the event Landlord elects to change the
existing monument signs to include the name of Landlord or an Affiliate of
Landlord (the “Chesapeake Logo”, which Chesapeake Logo shall be in a design
approved by Landlord in its sole discretion), Tenant shall pay the cost of
purchasing a redesigned Pier 1 Logo in the size comparable in size to the
Chesapeake Logo (and in a design reasonably approved by Landlord and Tenant) and
shall reimburse Landlord, within thirty (30) days after written invoice, for the
reasonable cost of installing such new Pier 1 Logo on the monument signs. If
Landlord removes the current Pier 1 Logo from the monuments signs, Landlord
shall deliver possession of the removed Pier 1 Logo to Tenant.

-30-



--------------------------------------------------------------------------------



 



          (ii) Directional Signage. If Landlord installs the Chesapeake Logo on
the directional signage on the Property (signage indicating visitor parking
areas and freight delivery areas), Tenant shall have the right, at Tenant’s
expense, to display the Pier 1 Logo on such directional signage in a size and
design reasonably approved by Landlord. Tenant shall reimburse Landlord, within
thirty (30) days after written invoice, for the reasonable cost of installing
such new Pier 1 Logo on the directional signage. If Landlord removes the current
Pier 1 Logo from any directional signage, Landlord shall deliver possession of
any removed Pier 1 Logo to Tenant.
          (iii) Lobby Signage. If Landlord installs the Chesapeake Logo on
signage in the lobby of the Building, Tenant shall have the right, at Tenant’s
expense, to display the Pier 1 Logo in the lobby signage in a size and design
reasonably approved by Landlord (the Pier 1 Logo shall be comparable in size to
the Chesapeake Logo) . Tenant shall reimburse Landlord, within thirty (30) days
after written invoice, for the reasonable cost of installing such new Pier 1
Logo on the lobby signage.
          (iv) Other Signage. Except as specifically provided above, Landlord
shall have the right to remove, replace and/or relocate the existing exterior
Building signage and all existing interior signage, at Tenant’s expense , except
that if Landlord removes such signage and does not replace it with other Pier 1
Logo signage, Landlord shall bear the expense of such removal during the Term.
If Landlord removes any such signage, Landlord shall not be obligated to deliver
possession of any such removed signage to Tenant , except the exterior signage
located on the eastern façade of the Building.
     Tenant acknowledges that, subject to the foregoing, Landlord may install
signage identifying Landlord’s name or the name of any Affiliate of Landlord in
locations throughout the interior and exterior of the Building, at Landlord’s
sole discretion. Any exterior signage installed by Landlord on the façade of the
Building shall not materially restrict Tenant’s view from the windows of the
Premises. The signage rights granted herein are personal to the specific party
originally identified as the “Tenant” under the Lease and may not be
transferred, shared or assigned in whole or in part to any assignee, subtenant
or other tenant in the Building other than pursuant to a Permitted Transfer.
Subject to the foregoing, the location, size, material, construction and design
of the Signage and of all identification and directional signage shall be
subject to the prior written approval of Landlord, in its sole discretion and
compliance with applicable Laws. In the event that Landlord constructs a new
monument sign on the Property, Tenant shall have the right to approve of the
design of such new monument sign, which approval shall not be unreasonably
withheld. Upon the Expiration Date or earlier termination of Tenant’s right to
possess the Premises, Tenant shall pay Landlord all reasonable expenses incurred
in connection with the removal and disposition of the Signage and the repair of
any damage caused by the Signage or its removal.
     Q. Lobby Furnishings. Tenant agrees not to remove the furniture and
unattached furnishings currently located in the lobby of the Building from their
current location until fifteen (15) days after receipt of written request from
Landlord; provided however, prior to Tenant’s receipt of Landlord’s notice to
remove the furniture, Tenant shall have the right to replace such furniture with
updated, similar furniture subject to Landlord’s approval of the replacement
furniture.

-31-



--------------------------------------------------------------------------------



 



Landlord and Tenant have executed this Lease as of the Effective Date specified
below Landlord’s signature.

            LANDLORD:

CHESAPEAKE PLAZA, L.L.C.,
an Oklahoma limited liability company
      By:           Henry J. Hood, Senior Vice President-        Land and Legal
& General Counsel                  Effective Date: _______________, 2008     

            TENANT:

PIER 1 SERVICES COMPANY,
a Delaware statutory trust
      By:   Pier 1 Holdings, Inc.,
a Delaware corporation,
its managing trustee               By:           Alex Smith, President and CEO 
              Effective Date: _______________, 2008   

-32-



--------------------------------------------------------------------------------



 



         

EXHIBIT A-1
CHART OF RENTABLE SQUARE FOOTAGE ON EACH FLOOR AND COMMON
AREAS
Pier 1 Place Rentable Area Summary

         
Total Gross Area
    460,614  
less: Unuseable
    50,637  
 
     
Total Rentable
    409,977  
 
       
Common Area
    51,063  
Total Useable
    358,914  
 
     
Total Rentable
    409,977  
 
       
Ratio of Common Area to Useable
    0.14227  

Square Footage Breakdown

                                      Total             Common Area     Rentable
  Floor   Rentable     Useable     Allocation     Area (1)    
Terrace
    42,847       13,799       1,963       15,762  
Lobby
    26,969       4,954       705       5,659  
Mezz
    13,153       13,153       1,871       15,024  
5
    22,329       22,329       3,177       25,506  
6
    22,329       22,329       3,177       25,506  
7
    22,329       22,329       3,177       25,506  
8
    22,329       22,329       3,177       25,506  
9
    22,610       22,610       3,217       25,827  
10
    22,610       22,610       3,217       25,827  
11
    22,610       22,610       3,217       25,827  
12
    22,610       22,610       3,217       25,827  
14
    22,610       22,610       3,217       25,827  
15
    22,610       22,610       3,217       25,827  
16
    22,394       22,394       3,186       25,580  
17
    22,394       22,394       3,186       25,580  
18
    19,372       19,372       2,756       22,128  
19
    18,936       18,936       2,694       21,630  
20
    18,936       18,936       2,694       21,630    
 
    409,977       358,914       51,063       409,977  

 

(1)   Square footage used to calculate rent expense

A-1-i



--------------------------------------------------------------------------------



 



EXHIBIT A-2
LEGAL DESCRIPTION OF PROPERTY
All of Lot 1, Block 1, PIER 1 ADDITION, an Addition to the City of Fort Worth,
Tarrant County, Texas, according to the plat thereof recorded in Cabinet A,
Slide 10398 of the Plat Records of Tarrant County, Texas; embracing all of
Tracts 1 and 2 described in the deed to PIER-FTW, INC. recorded in volume 15585,
page 155 of the Real Records of Tarrant County Texas, and to Pier 1 Services
Company by Certificate of Merger recorded in Clerk’s Document No. D204063766 of
the said Real Records, and described by metes and bounds as follows:
Beginning at a 5/8” capped iron recovered for the most westerly northwest corner
of said Lot 1 in the east line of North Forest Park Boulevard.
Thence north 89 degrees-26 minutes-19 seconds east, along a north line of said
Lot 1, 363-01 /100 feet to a 5/8” capped iron recovered for a re-entrant corner
of said Lot 1.
Thence north 00 degrees-33 minutes-41 seconds west, along a westerly line of
said Lot 1, 16-51 /100 feet to a 5/8” capped iron recovered.
Thence north 59 degrees-29 minutes-19 seconds east, along a northwesterly line
of said Lot 1, 62-27 /100 feet to a 5/8” capped iron recovered for the most
northerly northwest corner of said Lot 1 in the southerly line of said North
Forest Park Boulevard.
Thence southeasterly, along the northerly line of said Lot 1 and the southerly
line of said North Forest Park Boulevard, the following:
south 69 degrees-36 minutes-11 seconds east 47-25 /100 feet to a 5/8” capped
iron found marked ( Dunaway Associates );
south 62 degrees-49 minutes-49 seconds east 107-81 /100 feet to a 5/8” capped
iron recovered at the beginning of a curve to the right having a radius of 240
feet;
along said curve to the right an arc length of 74-80 /100 feet to a 5/8” capped
iron recovered at its end and the beginning of a curve to the left having a
radius of 260 feet, the long chord of said 74-80/100 feet arc is south 53
degrees-54 minutes-04 seconds east 74-50 /100 feet;
along said curve to the left an arc length of 80-96 /100 feet to a 5/8” capped
iron recovered at its end, the long chord of said 80-96/100 feet arc is south 53
degrees-53 minutes-30 seconds east 80-63 /100 feet;
south 62 degrees-48 minutes-40 seconds east 125-57 /100 feet to a 5/8” capped
iron recovered for the northeasterly corner of said Lot 1.
Thence south 19 degrees-19 minutes-10 seconds east, along a northeasterly line
of said Lot 1, 14-50/100 feet to a 5/8” capped iron recovered in the westerly
right-of-way of Pier 1 Place at the beginning of a curve to the right having a
radius of 240 feet.
Thence southwesterly and southeasterly, along the westerly right-of-way of said
Pier 1 Place and the easterly line of said Lot 1, the following:
along said curve to the right an arc length of 31-07 /100 feet to a 5/8” capped
iron recovered at its end and the beginning of a curve to the left having a
radius of 110 feet, the long chord of said 31-07/100 feet arc is south 29
degrees-04 minutes-21 seconds west 31-05 /100 feet;
along said curve to the left an arc length of 57-29 /100 feet to a 5/8” capped
iron recovered at its end and the beginning of a curve to the left having a
radius of 230 feet, the long chord of said 57-29/100 feet arc is south 17
degrees-51 minutes-43 seconds west 56-64 /100 feet;
along said curve to the left an arc length of 107-88 /100 feet to a “X” cut
found at its end, the long chord of said 107-88/100 feet arc is south 10
degrees-29 minutes-38 seconds east 106-89 /100 feet;
south 34 degrees-37 minutes-54 seconds east 186-75 /100 feet to a 5/8” capped
iron recovered at the beginning of a curve to the right having a radius of
331-60/100 feet;
along said curve to the right an arc length of 187-83 /100 feet to a 5/8” capped
iron recovered at its end for a southeasterly corner of said Lot 1, the long
chord of said 187-83/100 feet arc is south 18 degrees-34 minutes-19 seconds east
185-33 /100 feet.

A-2-i



--------------------------------------------------------------------------------



 



Thence south 44 degrees-17 minutes-15 seconds west, along a southeasterly line
of said Lot 1, 13-95/100 feet to a 5/8” capped iron recovered for the most
southerly southeast corner of said Lot 1 in the north right-of-way of West Fifth
Street.
Thence north 89 degrees-56 minutes-41 seconds west, along the south line of said
Lot 1 and the north right-of-way of said West Fifth Street, 547-95 /100 feet to
a masonry nail recovered.
Thence south 89 degrees-28 minutes-31 seconds west, continuing along the south
line of said Lot 1 and the north right-of-way of said West Fifth Street, 502-02
/100 feet to a 5/8” capped iron recovered for the most southerly southwest
corner of said Lot 1 at the beginning of a curve to the right having a radius of
45 feet.
Thence northwesterly, along a southwesterly line of said Lot 1 and along said
curve to the right an arc length of 78-70 /100 feet to a 5/8” capped iron
recovered for a southwesterly corner of said Lot 1 in the east line of said
North Forest Park Boulevard, the long chord of said 78-70/100 feet arc is north
40 degrees-25 minutes-08 seconds west 69-05 /100 feet.
Thence northeasterly, along the west line of said Lot 1 and the east line of
said North Forest Park Boulevard, the following:
north 09 degrees-41 minutes-13 seconds east 517-48 /100 feet to a 5/8” capped
iron recovered at the beginning of a curve to the right having a radius of 295
feet;
along said curve to the right an arc length of 160-08 /100 feet to the place of
beginning and containing 639,232 square feet or 14-674/1000 acres, the long
chord of said 160-08/100 feet arc is north 24 degrees-57 minutes-30 seconds east
158-12 /100 feet.

A-2-ii



--------------------------------------------------------------------------------



 



EXHIBIT B
RULES AND REGULATIONS
Landlord and Tenant agree that the Rules and Regulations set forth below shall
be and hereby are made a part of this Lease, and Tenant agrees that Tenant’s
employees and agents, or any others permitted by Tenant to occupy or enter the
Premises, will at all times abide by said Rules and Regulations. Landlord agrees
that these Rules and Regulations will be an exhibit to each lease executed by
Landlord and that Landlord shall enforce these Rules and Regulations in a
reasonably nondiscriminatory manner. In the event of any conflict between these
Rules and Regulations and the terms of the Lease, the terms of the Lease shall
control.
     1. Sidewalks, halls, passageways, exits, entrances, elevators, escalators,
stairways, and other common areas shall not be obstructed or used for any
purpose other than for ingress and egress. Landlord shall in all cases retain
the right to control and prevent access thereto by all persons whose presence,
in the reasonable judgment of the Landlord, shall be prejudicial to the safety,
character, reputation or interests of the Building, including its tenants and
occupants. Nothing shall be swept or thrown into the corridors, halls, elevators
or stairways.
     2. No sign, placard, picture, name, advertisement or notice (a “Sign”)
visible from the exterior of the Premises shall be inscribed, painted, affixed,
installed or displayed by any tenant without the prior written consent of
Landlord. Absent any such consent, Landlord shall have the right to remove any
Sign without notice to and at the expense of such tenant. Any such consent shall
be deemed to relate to only the particular Sign so consented to by Landlord and
shall not be construed as dispensing with the necessity of obtaining the prior
written consent of Landlord with respect to any other Sign. All approved Signs
shall be inscribed, painted, affixed, installed, printed or otherwise displayed,
at the expense of the tenant, by a person approved by Landlord and in a manner
or style reasonably acceptable to Landlord.
     3. No curtains, draperies, blinds, shutters, shades, screens or other
coverings, awnings, hangings or decorations shall be installed or used in
connection with any window or door of the Premises without the prior written
consent of Landlord, except for normal and customary interior decorations to the
Premises not visible from the exterior of the Building. In any event, any such
items shall be installed so as to face the interior surface of the standard
window treatment established by Landlord and shall in no way be visible from the
exterior of the Building. No articles shall be placed or kept on the windowsills
or any terraces so as to be visible from the exterior of the Building. No
articles shall be placed against glass partitions or doors which might appear
unsightly from the outside the Premises. No sashes, sash doors, skylights,
windows or doors that reflect or admit light or air into the halls, passageways
or other public places in the Building shall be covered or obstructed without
the prior written consent of Landlord.
     4. Except as set forth in the Lease, no tenant shall employ or permit any
person(s) other than the janitorial contractor of the Landlord to clean the
Premises without the prior written consent of Landlord. In the event of any
permitted person being employed by any tenant to do janitorial work, while in
the Building and outside of the Premises such person(s) shall be subject to the
control and direction of the Building’s management office (not as an agent or
servant of Landlord); however, the subject tenant shall in all cases be
responsible for the acts of such person(s).
     5. Each tenant and its employees, upon daily departure, shall cause (a) the
doors of its premises to be securely locked, and (b) to the extent practical
shut off all faucets, valves and other control apparatuses to water and other
resources, so as to prevent waste or damage. With the exception of permitting
ingress and egress to the Building, doors(s) to the Building’s corridors on
multi-tenant floors of the Building shall be closed at all times.
     6. No tenant shall waste electricity, water, heating, air-conditioning or
any other resources and shall reasonably cooperate with Landlord to assure the
most effective utilization of such Building resources. No tenant shall attempt
to adjust any Building resource controls other than any thermostats specifically
installed for such tenant’s use. Except as set forth in the Lease, no heating,
air-conditioning unit or other similar apparatus shall be installed or used by
any tenant without the prior written consent of Landlord.
     7. Except in an emergency, no tenant shall alter any lock or access device.
Further, no tenant may install any new or additional lock, access device or bolt
on any door of the Premises

B-i



--------------------------------------------------------------------------------



 



without the prior written consent of Landlord, such consent not to be
unreasonably withheld or delayed. In the event of any permitted installation,
Landlord shall in each case be furnished with a key for any such lock or device.
     8. Landlord shall furnish each of Tenant’s employees, at no cost to Tenant,
one key-card similar to the current key-cards used for the Building. Tenant
shall not make or have made copies of any keys or key-cards furnished by
Landlord. Tenant shall, upon the expiration or sooner termination of its
tenancy, deliver to Landlord all of such keys and key-cards, together with any
of the keys relating to the Premises including, but not limited to, all keys to
any vaults or safes which remain on the Premises. Landlord shall issue
replacement key-cards at a fee of $20.00 per card.
     9. The toilet rooms, toilets, urinals, washbowls, plumbing fixtures and any
other Building apparatus shall not be used for any purpose other than that for
which they were constructed; and no foreign substance of any kind shall be
thrown therein. Any loss, cost or expense relating to any breakage, stoppage or
damage resulting from any violation of this rule shall be borne by Tenant
(except as otherwise provided in the Lease).
     10. No tenant shall permit any cooking on its premises (except that
private, non commercial use by tenants and their employees of approved equipment
for the preparation of coffee, tea, hot chocolate and similar beverages, and for
the heating of foods, shall be permitted; provided that such equipment is used
in accordance with all applicable federal, state and city laws, codes,
ordinances, rules and regulations).
     11. All tenants will refer any contractors, contractor’s representatives
and installation technicians rendering any services to them to Landlord for
Landlord’s supervision and approval prior to commencement of any work, except as
otherwise provided in the Lease.
     12. Tenant shall not install any radio or television antenna, loudspeaker
or other device on the roof or exterior of the Building, without Landlord’s
prior written consent, which shall not be unreasonably withheld. Tenant shall
not knowingly interfere with any radio or television broadcast or reception from
within the Building.
     13. The freight elevator shall be available for use by each tenant in
common with other building occupants. No furniture, freight, equipment,
materials, supplies, packages, merchandise or other property shall be received
in the Building or carried up or down the elevators, except in the freight
elevators. Any deliveries, removals or relocations of large, bulky or voluminous
items, such as furniture, office machinery and equipment, etc., can only be made
after obtaining approval from the Landlord, which approval shall be subject to
reasonable scheduling and shall not be unreasonably withheld or delayed.
     14. No tenant shall place a load upon any floor of its premises which
exceeds the load per square foot the floor was designed to carry, or any load
allowed by law. Landlord shall have the right to prescribe the weight, size and
position of safes, any library or other shelving, furniture or other heavy
equipment brought into the Building, and the tenant shall bear the reasonable
fees of any structural engineer hired by Landlord in connection therewith. Safes
or other heavy objects shall, if considered necessary to Landlord, stand on wood
strips of such thickness as determined by Landlord to be necessary to properly
distribute the weight thereof. Landlord shall not be responsible for loss of or
damage to any safes or other heavy objects for any cause; all damages done to
the Building by a tenant moving or maintaining of any such items shall be
repaired at the expense of such tenant.
     15. No machinery other than the kind considered usual and standard for
general office use shall be operated by any tenant in its leased area without
the prior written consent of Landlord. Business machines or mechanical equipment
of any tenant, which causes noise or vibration that may be transmitted to the
structure of the Building or any space therein to such a degree objectionable to
Landlord or any other tenants or occupants of the Building, shall be placed and
maintained by such tenant, at such tenant’s expense, on vibration eliminators or
other devices sufficient to eliminate such noise or vibration. Tenant shall bear
the reasonable fees of any acoustical or structural engineer hired by Landlord
in connection therewith.
     16. Tenant shall not mark, drive nails or screws, or drill into the
partitions, ceilings or floors of the Premises or in any way deface the Premises
except for normal and customary interior decorations.

B-ii



--------------------------------------------------------------------------------



 



     17. No tenant shall install, maintain or operate on the Premises any
vending machine without the prior written consent of Landlord, such consent not
to be unreasonably withheld, provided Tenant may continue to operate any vending
machines (or their reasonable replacements) to the extent Tenant is currently
operating same.
     18. No animals (other than those assisting the handicapped), including
reptiles, birds, fish (or aquariums), or other non-human, non-plant living
things or organic Christmas décor of any kind shall be allowed in the Building.
     19. There shall not be used in the Building any hand trucks, except those
equipped with rubber tires and side guards, or any other material handling
equipment, except as approved in advance in writing by Landlord. No scooters,
roller skates, roller blades, bicycles, and no other vehicles of any kind shall
be brought into and operated within the Building. Bicycles and vehicles may only
be parked in areas designated for such purpose.
     20. Each tenant shall store all of its trash and garbage within the
interior of its premises. No materials shall be placed in the Building’s trash
boxes or receptacles if such material is of such a nature that it may not be
disposed of in the ordinary and customary manner, or if such an act would
violate any law or ordinance governing such removal and disposal.
     21. Canvassing, soliciting, distributing of handbills or any other written
material, and peddling in the Building are prohibited. Occupants and tenants
shall not engage in office-to-office solicitation of business from other tenants
or occupants of the Building.
     22. Landlord reserves the right to exclude or to expel from the Building
any person who, in Landlord’s reasonable judgment, is intoxicated or under the
influence of liquor or drugs, or who is in violation of any of these Rules and
Regulations.
     23. Each tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency. No firearms or weapons of any kind are allowed within the
Building.
     24. No tenant or occupant shall invite to its premises, or permit the visit
of, persons in such numbers or under such conditions to interfere with the use
and enjoyment of any of the plazas, entrances, corridors, escalators, elevators,
and other facilities of the Building by other tenants and occupants.
     25. Landlord will not be responsible for lost or stolen personal property,
money or jewelry from any tenant’s Premises or public or common areas regardless
of whether such loss occurs when the area is locked against entry or not, except
as may be otherwise set forth in the Lease. Each tenant assumes any and all
responsibility for protecting its premises from theft, robbery and pilferage by
taking necessary steps including, but not limited to, keeping doors locked and
other means of entry to such premises closed.
     26. Any additional or special requirements of any tenant shall be attended
to only upon application to the office of the Building by an authorized
individual. Employees of Landlord shall not perform any work or do anything
outside of the regular duties unless under special instructions from Landlord.
No such employees shall admit any person (tenant or otherwise) to any office
without specific instructions from Landlord.
     27. No smoking shall be permitted within the Building or anywhere else
within the Property other than those smoking areas designated by the property
manager that are outside the Building.

B-iii



--------------------------------------------------------------------------------



 



EXHIBIT C
PARKING AGREEMENT
     This Parking Agreement (the “Agreement”) is attached as an Exhibit to an
Office Lease (the “Lease”) between CHESAPEAKE PLAZA, L.L.C., as Landlord, and
PIER 1 SERVICES COMPANY, as Tenant, for the Premises, the initial Rentable
Square Footage of which is 344,798 square feet, located on the mezzanine and on
the 5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th, 14th, 15th, 16th, 17th and 20th
floors of the Building. Unless otherwise specified, all capitalized terms used
in this Agreement shall have the same meanings as in the Lease.
1. As of the Commencement Date of the Lease, Tenant shall be allowed Tenant’s
Pro Rata Share of and non-exclusive access to unreserved spaces in the
Property’s parking facilities which Landlord provides for the use of tenants and
occupants of the Building and located in the Building’s parking garage and the
surface lot situated west of the Building (the “Parking Facilities”). Landlord
hereby expressly reserves the right to designate fifty (50) parking spaces in
the Parking Facilities for Landlord’s fleet of vehicles, the location of such
parking spaces shall be in the area identified on Exhibit C-1 attached hereto.
Finally, Landlord and Tenant hereby agree that the surface lot currently
designated for visitors located southeast of the Building shall remain available
for the non-exclusive, unrestricted use of Landlord’s and Tenant’s guests,
visitors and invitees.
2. Tenant shall at all times comply with all Laws respecting the use of the
Parking Facilities. Landlord reserves the right to adopt, modify, and enforce
reasonable rules and regulations governing the use of the Parking Facilities or
the Property, from time to time, including any key-card, sticker, or other
identification or entrance systems and hours of operations. Landlord shall
enforce the rules and regulations for the Parking Facilities in a reasonably
nondiscriminatory manner, taking prevailing circumstances into account. Landlord
may refuse to permit any person who violates such rules and regulations to park
in the Parking Facilities, and any violation of the rules and regulations shall
subject the automobile in question to removal from the Parking Facilities.
3. Unless specified to the contrary above, the parking spaces provided hereunder
shall be provided on an unreserved, “first-come, first-served” basis. Tenant
acknowledges that Landlord has arranged or may arrange for the Parking
Facilities to be operated by an independent contractor, un-affiliated with
Landlord. In such event, Tenant acknowledges that Landlord shall have no
liability for claims arising through acts or omissions of such independent
contractor. Landlord shall have no liability whatsoever for any damage to
vehicles or any other items located in or about the Parking Facilities, and in
all events, Tenant agrees to seek recovery from its insurance carrier and to
require Tenant’s employees to seek recovery from their respective insurance
carriers for payment of any property damage sustained in connection with any use
of the Parking Facilities. Landlord reserves the right to assign specific
parking spaces, and to reserve parking spaces for small cars, handicapped
persons and motorcycles. Such reserved spaces may be relocated as determined by
Landlord from time to time, and Tenant and persons designated by Tenant
hereunder shall not park in any such assigned or reserved parking spaces.
Landlord also reserves the right to close all or any portion of the Parking
Facilities, at its discretion or if required by casualty, strike, condemnation,
repair, alteration, act of God, Laws, or other reason beyond Landlord’s
reasonable control; provided, however, that except for matters beyond Landlord’s
reasonable control, any such closure shall be temporary in nature. Tenant shall
not assign its rights under this Agreement except in connection with a Permitted
Transfer or an approved sublease.

C-i



--------------------------------------------------------------------------------



 



EXHIBIT C-1
LOCATION OF LANDLORD’S RESERVED PARKING SPACES
(MAP) [d58236d5823601.gif]

C-1-i



--------------------------------------------------------------------------------



 



EXHIBIT D
BILL OF SALE
Blanket Conveyance, Bill of Sale and Assignment

         
STATE OF TEXAS
  §
§  
KNOW ALL MEN BY THESE PRESENTS THAT:
COUNTY OF TARRANT
  §    

     NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby ASSIGN, TRANSFER, SET OVER, CONVEY
and DELIVER to Assignee and Assignee’s successors, legal representatives and
assigns, all of Assignor’s right, title and interest, if any, in and to the
furniture and equipment listed on Exhibit A attached hereto (the “Furniture”).
     TO HAVE AND TO HOLD the Furniture unto Assignee and Assignee’s successors,
legal representatives and assigns, forever, and Assignor does hereby bind
Assignor and Assignor’s successors, legal representatives and assigns, to
WARRANT and FOREVER DEFEND, all and singular, title to the Furniture unto
Assignee and Assignee’s successors, legal representatives and assigns, against
every person whomsoever lawfully claiming or to claim the same or any part
thereof, when the claim is by, through or under Assignor, but not otherwise.
     This Blanket Conveyance, Bill of Sale and Assignment and the provisions
herein contained will be binding upon and inure to the benefit of the Assignee
and the Assignor and their respective successors and assigns.
     EXECUTED the                      day of
                                        , 2008.

            ASSIGNOR:

PIER 1 SERVICES COMPANY,
a Delaware statutory trust
      By:   Pier 1 Holdings, Inc.,
a Delaware corporation,
its managing trustee      

            By:           Name:           Title:      

D-i



--------------------------------------------------------------------------------



 



EXHIBIT E
SPECIAL EVENT AREA IN LOBBY
(MAP) [d58236d5823602.gif]

E-i



--------------------------------------------------------------------------------



 



EXHIBIT F
INSURANCE WAIVER
TERMS & CONDITIONS
     This Insurance Waiver is attached as an Exhibit to an Office Lease (the
“Lease”) between CHESAPEAKE PLAZA, L.L.C., as Landlord, and PIER 1 SERVICES
COMPANY, as Tenant, for the Premises, the initial Rentable Square Footage of
which is 344,798 square feet, located on the mezzanine and on the 5th, 6th, 7th,
8th, 9th, 10th, 11th, 12th, 14th, 15th, 16th, 17th and 20th floors of the
Building. Unless otherwise specified, all capitalized terms used in this Exhibit
shall have the same meanings as in the Lease.
The Lease requires that Tenant obtain business interruption insurance. Tenant
has represented that the risk of business interruption or losing the use of the
Premises will not significantly impact its ability to meet its present and
future financial obligations, including those owing, or that will be owed, to
Landlord, and, therefore, Tenant does not wish to carry such insurance.
Landlord waives the requirements that Tenant obtain business interruption
insurance. Tenant waives all liabilities, obligations, damages, penalties,
claims, actions, costs, charges and expenses, including reasonable attorneys’
fees and other professional fees against the Landlord Parties arising from or
attributable to business interruption or loss of use of the Premises, and Tenant
shall indemnify and defend the Landlord Parties against all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including reasonable attorneys’ fees and other professional fees arising from or
attributable to business interruption or loss of use of the Premises. In
addition, Landlord, in entering into the Lease, is relying on Tenant’s
representation that any business interruption or loss of use of the Premises
will not significantly impact Tenant’s ability to meet its financial
obligations, including those owing, or that will be owed, to Landlord.
The provisions of this Exhibit F are personal to the specific party originally
identified as the “Tenant” under the Lease, and may not be assigned to anyone
other than pursuant to a Permitted Transfer. Landlord may require a Transferee,
other than a Permitted Transferee, to carry the type of insurance covered by
this Exhibit.

F-i



--------------------------------------------------------------------------------



 



RIDER NO. 1
OPTION TO EXTEND
A. Renewal Period. Tenant may, at its option, extend the Term for one
(1) renewal period of three years (the “Renewal Period”) by written notice to
Landlord (the “Renewal Notice”) given no later than six (6) months prior to the
expiration of the Term, provided that at the time of such notice and at the
commencement of such Renewal Period, (i) Tenant remains in occupancy of at least
eighty percent (80%) of the Premises, and (ii) no uncured event of default
exists under the Lease. The Base Rent due and payable for the Premises during
the Renewal Period shall be at the annual rate of $28.00 multiplied by the
Rentable Square Footage of the Premises (as such has been reduced according to
the provisions of this Lease). Except as provided in this Rider No. 1, all terms
and conditions of the Lease shall continue to apply during the Renewal Period,
except that Tenant shall have no further Option to Extend the Term of the Lease.
B. Acceptance. After Tenant delivers the Renewal Notice to Landlord, Tenant
shall, within fifteen (15) days after receipt, execute a lease amendment
confirming the Base Rent and other terms applicable during the Renewal Period.
If Tenant fails timely to execute and return the required lease amendment, then
this Option to Extend shall automatically expire and be of no further force or
effect. In addition, this Option to Extend shall terminate upon assignment of
this Lease other than to a Permitted Transferee or the subletting of more than
twenty percent (20%) of the Premises.

Rider No. 1-i